Exhibit 10.1

 

Execution Version

 

CREDIT AGREEMENT

 

dated as of October 16, 2015

 

among

 

CIMAREX ENERGY CO.,
as the Borrower,

 

JPMORGAN CHASE BANK, N.A.,
as the Administrative Agent for the Lenders,

 

WELLS FARGO BANK, N.A.,
as the Syndication Agent for the Lenders,

 

COMPASS BANK,

DEUTSCHE BANK SECURITIES INC.

 

and

 

MUFG UNION BANK, N.A.,
as the Documentation Agents for the Lenders,

 

and

 

CERTAIN COMMERCIAL LENDING INSTITUTIONS,
as the Lenders

 

J.P. MORGAN SECURITIES LLC,

 

and

 

WELLS FARGO SECURITIES, LLC.
as Lead Arrangers and Bookrunners

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

1

 

 

 

SECTION 1.1

Defined Terms

1

SECTION 1.2

Use of Defined Terms

17

SECTION 1.3

Cross-References

17

SECTION 1.4

Accounting and Financial Determinations

18

 

 

 

ARTICLE II THE FACILITY AND BORROWING PROCEDURES

18

 

 

 

SECTION 2.1

Facility

18

SECTION 2.2

Mandatory Reductions of Commitments

18

SECTION 2.3

Voluntary Reduction of Commitments

18

SECTION 2.4

Base Rate Loans; Eurodollar Loans

19

SECTION 2.5

Borrowing Procedures for Loans

19

SECTION 2.6

Continuation and Conversion Elections

20

SECTION 2.7

Funding

20

SECTION 2.8

Repayment of Loans; Evidence of Debt

20

SECTION 2.9

Increase in Commitments

21

SECTION 2.10

Extension of Maturity Date

22

SECTION 2.11

Letters of Credit

23

SECTION 2.12

Defaulting Lenders

27

 

 

 

ARTICLE III REPAYMENTS, PREPAYMENTS, INTEREST AND FEES

29

 

 

 

SECTION 3.1

Repayments and Prepayments

29

SECTION 3.2

Interest Provisions

30

SECTION 3.3

Fees

31

SECTION 3.4

Payments to Administrative Agent

31

 

 

 

ARTICLE IV CERTAIN EURODOLLAR AND OTHER PROVISIONS

32

 

 

 

SECTION 4.1

Eurodollar Lending Unlawful

32

SECTION 4.2

Deposits Unavailable or Eurodollar Interest Rate Unascertainable

32

SECTION 4.3

Increased Eurodollar Borrowing Costs, etc.

32

SECTION 4.4

Funding Losses

33

SECTION 4.5

Increased Capital Costs

33

SECTION 4.6

Taxes

34

SECTION 4.7

Special Fees in Respect of Reserve Requirements

37

SECTION 4.8

Payments, Computations, etc.

37

SECTION 4.9

Sharing of Payments

37

SECTION 4.10

Replacement of Lender on Account of Increased Costs, Eurodollar Lending
Unlawful, Reserve Requirements, Taxes, Certain Dissents, etc.

38

SECTION 4.11

Maximum Interest

39

 

 

 

ARTICLE V CONDITIONS

39

 

 

 

SECTION 5.1

Effective Date

39

SECTION 5.2

All Borrowings

42

 

i

--------------------------------------------------------------------------------


 

ARTICLE VI REPRESENTATIONS AND WARRANTIES

42

 

 

 

SECTION 6.1

Organization, etc.

42

SECTION 6.2

Due Authorization, Non-Contravention, etc.

42

SECTION 6.3

Government Approval, Regulation, etc.

43

SECTION 6.4

Validity; Enforceability, etc.

43

SECTION 6.5

Financial Information

43

SECTION 6.6

No Material Adverse Change

43

SECTION 6.7

Litigation, Labor Controversies, etc.

43

SECTION 6.8

Subsidiaries

43

SECTION 6.9

Taxes

43

SECTION 6.10

Pension and Welfare Plans

44

SECTION 6.11

Environmental Warranties and Compliance

44

SECTION 6.12

Regulation U

44

SECTION 6.13

Accuracy of Information

44

SECTION 6.14

Use of Proceeds

44

SECTION 6.15

Sanctions

45

 

 

 

ARTICLE VII COVENANTS

45

 

 

 

SECTION 7.1

Affirmative Covenants

45

SECTION 7.2

Negative Covenants

48

 

 

 

ARTICLE VIII EVENTS OF DEFAULT

52

 

 

 

SECTION 8.1

Listing of Events of Default

52

SECTION 8.2

Action if Bankruptcy

53

SECTION 8.3

Action if Other Event of Default

54

 

 

 

ARTICLE IX THE AGENTS

54

 

 

 

SECTION 9.1

Actions

54

SECTION 9.2

Funding Reliance, etc.

55

SECTION 9.3

Exculpation

55

SECTION 9.4

Successor

55

SECTION 9.5

Loans by the Agents

56

SECTION 9.6

Credit Decisions

56

SECTION 9.7

Copies, etc.

56

 

 

 

ARTICLE X MISCELLANEOUS PROVISIONS

56

 

 

 

SECTION 10.1

Waivers, Amendments, etc.

56

SECTION 10.2

Notices

57

SECTION 10.3

Payment of Costs, Expenses and Taxes

58

SECTION 10.4

Indemnification; Waiver of Consequential Damages

59

SECTION 10.5

Survival

60

SECTION 10.6

Severability

60

SECTION 10.7

Headings

60

SECTION 10.8

Governing Law

60

SECTION 10.9

Successors and Assigns

60

SECTION 10.10

Sale and Transfer of Loans and Commitments; Participations in Loans and
Commitments

61

 

--------------------------------------------------------------------------------


 

SECTION 10.11

Other Transactions

63

SECTION 10.12

Confidentiality

63

SECTION 10.13

Forum Selection and Consent to Jurisdiction

64

SECTION 10.14

Waiver of Jury Trial

65

SECTION 10.15

NO ORAL AGREEMENTS

65

SECTION 10.16

No Adverse Interpretation of Other Agreements

65

SECTION 10.17

No Fiduciary Duty

65

SECTION 10.18

Setoff

66

 

 

 

SCHEDULES AND EXHIBITS

 

 

 

 

SCHEDULE I

 

-

Schedule of Commitments

 

SCHEDULE II

 

-

Schedule of LC Commitments

 

SCHEDULE III

 

-

Issued Letters of Credit

 

SCHEDULE 6.8

 

-

Subsidiaries

 

SCHEDULE 7.2.2

 

-

Existing Liens

 

 

 

 

 

 

EXHIBIT 2.5

 

-

Form of Borrowing Request

 

EXHIBIT 2.6

 

-

Form of Continuation/Conversion Notice

 

EXHIBIT 2.8

 

-

Form of Note

 

EXHIBIT 2.9

 

-

Notice of Commitment Increase

 

EXHIBIT 5.1.4(a)

 

-

Form of Opinion of General Counsel

 

EXHIBIT 5.1.4(b)

 

-

Form of Opinion of Akin Gump Strauss Hauer & Feld LLP

 

EXHIBIT 10.10

 

-

Form of Lender Assignment Agreement

 

 

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT, dated as of October 16, 2015 (as may be amended,
restated, supplemented or otherwise modified from time to time, this
“Agreement”), is among CIMAREX ENERGY CO., a Delaware corporation (the
“Borrower”), JPMORGAN CHASE BANK, N.A. (“JPMCB”), as administrative agent (JPMCB
in such capacity, together with any successor(s) thereto in such capacity, the
“Administrative Agent”), WELLS FARGO BANK, N.A. (“Wells Fargo”), as syndication
agent (Wells Fargo in such capacity, together with any successor(s) thereto in
such capacity, the “Syndication Agent”), Compass Bank, Deutsche Bank Securities
Inc. and MUFG Union Bank, N.A., as documentation agents (in such capacity,
together with any successor(s) thereto in such capacity, individually, a
“Documentation Agent” and, collectively, the “Documentation Agents”), and
certain commercial lending institutions as are or may become parties hereto
(collectively, the “Lenders”).

 

W I T N E S S E T H:

 

In consideration of the premises and mutual covenants herein contained the
parties hereto hereby agree as follows:

 

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

 

SECTION 1.1                                             Defined Terms.  The
following terms (whether or not underscored) when used in this Agreement,
including its preamble and recitals, shall, except where the context otherwise
requires, have the following meanings (such meanings to be equally applicable to
the singular and plural forms thereof):

 

“2012 Indenture” is defined in Section 5.1.8.

 

“2014 Indenture” is defined in Section 5.1.8.

 

“Administrative Agent” is defined in the preamble and includes each other Person
as shall have subsequently been appointed as the successor Administrative Agent
pursuant to Section 9.4.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” of any specified Person means any other Person, directly or
indirectly, controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control” when used with respect to any specified Person means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.

 

“Agents” means the Administrative Agent, the Syndication Agent, and the
Documentation Agents, together with any successors in any such capacities.

 

--------------------------------------------------------------------------------


 

“Agreement” means, on any date, this Credit Agreement as originally in effect on
the Effective Date and as thereafter from time to time amended, supplemented,
amended and restated, or otherwise modified and in effect on such date.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning bribery or corruption.

 

“Applicable Commitment Fee Rate” means the number of basis points per annum
(based on a year of 360 days) set forth below based on the Applicable Rating
Level on such date:

 

Applicable Rating Level

 

Applicable Commitment Fee Rate

 

Level I

 

12.5

 

Level II

 

15.0

 

Level III

 

20.0

 

Level IV

 

27.5

 

Level V

 

35.0

 

 

Changes in the Applicable Commitment Fee Rate will occur automatically without
prior notice.  The Administrative Agent will give notice promptly to the
Borrower and the Lenders of changes in the Applicable Commitment Fee Rate.

 

“Applicable Margin” means on any date and with respect to each Eurodollar Loan
or Base Rate Loan, as applicable, the number of basis points per annum set forth
below based on the Applicable Rating Level on such date:

 

Applicable Rating
Level

 

Applicable Eurodollar
Margin

 

Applicable Base Rate
Loan Margin

 

Level I

 

112.5

 

12.5

 

Level II

 

125.0

 

25.0

 

Level III

 

150.0

 

50.0

 

Level IV

 

175.0

 

75.0

 

Level V

 

200.0

 

100.0

 

 

Changes in the Applicable Margin will occur automatically without prior notice. 
The Administrative Agent will give notice promptly to the Borrower and the
Lenders of changes in the Applicable Margin.

 

“Applicable Rating Level” means (a) at any time that Moody’s and S&P have the
equivalent rating or split ratings of not more than one rating differential of
the Borrower’s senior unsecured long-term debt, the level set forth in the chart
below under the heading “Applicable Rating Level” opposite the rating under the
heading “Moody’s” or “S&P” which is the higher of the two if split ratings or
opposite the ratings under the headings “Moody’s” and “S&P” if equivalent; and
(b) at any time that Moody’s and S&P have split ratings of more than one rating
differential of the Borrower’s senior unsecured long-term debt, the level set
forth in the chart below under the “Applicable Rating Level” opposite the rating
under the heading “Moody’s” or “S&P” which is one rating lower than the higher
of the two split ratings.

 

2

--------------------------------------------------------------------------------


 

Applicable Rating Level

 

Moody’s

 

S &P

 

Level I

 

>Baa1

 

>BBB+

 

Level II

 

Baa2

 

BBB

 

Level III

 

Baa3

 

BBB-

 

Level IV

 

Ba1

 

BB+

 

Level V

 

<Ba2

 

<BB

 

 

For example, if the Moody’s rating is Baal and the S&P rating is BBB, then Level
I shall apply; if the Moody’s rating is Baa1 and the S&P rating is BBB- or less
favorable, then Level II shall apply.

 

For purposes of the foregoing, (i) “>” means a rating equal to or more favorable
than; “<” means a rating equal to or less favorable than; “>“ means a rating
greater than; “<“ means a rating less than; (ii) if a rating for the Borrower’s
senior unsecured long-term debt is not available from one of the Rating
Agencies, the Applicable Rating Level will be based on the rating of the other
Rating Agency; (iii) if ratings for the Borrower’s senior unsecured long-term
debt is available from neither S&P nor Moody’s, Level V shall be deemed
applicable; (iv) if determinative ratings shall change (other than as a result
of a change in the rating system used by any applicable Rating Agency) such that
a change in Applicable Rating Level would result, such change shall effect a
change in Applicable Rating Level as of the day on which it is first announced
by the applicable Rating Agency, and any change in the Applicable Margin or
percentage used in calculating fees due hereunder shall apply commencing on the
effective date of such change and ending on the date immediately preceding the
effective date of the next such change; (v) if the rating system of any of the
Rating Agencies shall change prior to the date all obligations hereunder have
been paid and the Commitments canceled, the Borrower and the Lenders shall
negotiate in good faith to amend the references to specific ratings in this
definition to reflect such changed rating system, and pending such amendment, if
no Applicable Rating Level is otherwise determinable based upon the foregoing,
Level V shall apply; and (vi) in the event that either S&P or Moody’s is no
longer in the business of providing ratings, Fitch shall be substituted for such
entity for the purposes of this definition.

 

“Approved Fund” is defined in Section 10.10.1.

 

“Arrangers” means J.P. Morgan Securities LLC and Wells Fargo Securities, LLC,
each in its capacity as a lead arranger and joint bookrunner of the facility
contemplated by this Agreement.

 

“ASC Topic 815” means FASB Accounting Standards Codification Topic 815 (formerly
FAS 133) entitled “Derivatives and Hedging” issued by the Financial Accounting
Standards Board in March of 2008, as amended from time to time.

 

“Assignee Lender” is defined in Section 10.10.1.

 

“Authorized Officer” means, relative to the Borrower, the Chief Executive
Officer, President, Chief Financial Officer, Chief Operating Officer, any Senior
Vice President, the

 

3

--------------------------------------------------------------------------------


 

Treasurer or the Secretary of the Borrower, or any other officer of the Borrower
specified as such to the Administrative Agent in writing by any of the
aforementioned officers of the Borrower.

 

“Availability Period” means the period from and including the Effective Date to
but excluding the Maturity Date.

 

“Base Rate” means, on any date and with respect to all Base Rate Loans, a
fluctuating rate of interest per annum equal to the highest of (a) the rate of
interest most recently announced by JPMCB at its Domestic Office as its base
rate for Dollar loans; (b) the Federal Funds Rate plus 1/2%; and (c) the
one-month Eurodollar Rate announced on any date of determination (or if there is
no announcement on such day, on the immediately preceding day on which that rate
is announced) plus 1.0%.  The Base Rate is not necessarily intended to be the
lowest rate of interest determined by JPMCB in connection with extensions of
credit.  Changes in the rate of interest on that portion of any Loans maintained
as Base Rate Loans will take effect simultaneously with each change in the Base
Rate.  The Administrative Agent will give notice promptly to the Borrower and
the Lenders of changes in the Base Rate.

 

“Base Rate Loan” means a Loan bearing interest at a fluctuating rate determined
by reference to the Base Rate.

 

“Borrower” is defined in the preamble, and includes its permitted successors and
assigns.

 

“Borrowing” means any extension of credit (as opposed to any continuation or
conversion thereof) made by the Lenders by way of Loans.

 

“Borrowing Date” means a date on which a Borrowing is made hereunder.

 

“Borrowing Request” means a loan request and certificate duly executed by an
Authorized Officer of the Borrower, substantially in the form of Exhibit 2.5
hereto.

 

“Business Day” means (a) any day which is neither a Saturday or Sunday nor a
legal holiday on which banks are authorized or required to be closed in New
York, New York or Houston, Texas; and (b) relative to the making, continuing,
prepaying or repaying of any Eurodollar Borrowing, any day on which dealings in
Dollars are carried on in the London and New York Eurodollar interbank market.

 

“Capitalization” means the sum, at any time outstanding and without duplication,
of (a) Total Debt plus (b) Stockholders’ Equity.

 

“Capitalized Lease Liabilities” means all monetary obligations of the Borrower
or any of its Subsidiaries under any leasing or similar arrangement which, in
accordance with GAAP, would be classified as capitalized leases, and, for
purposes of this Agreement and each other Loan Document, the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP.

 

“Cash Collateralize” means to deposit into an account over which the
Administrative Agent has exclusive dominion and control and exclusive right of
withdrawal, or to pledge and deposit with or deliver to the Administrative
Agent, for the benefit of one or more of the Issuing

 

4

--------------------------------------------------------------------------------


 

Banks or Lenders, as collateral for LC Exposure or obligations of Lenders to
fund participations in respect of LC Exposure, cash or deposit account balances
or, if the Administrative Agent and each applicable Issuing Bank shall agree in
its sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
each applicable Issuing Bank.  “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended.

 

“Change in Control” means (i) the acquisition by any Person, or two or more
Persons acting in concert, of beneficial ownership (within the meaning of
Rule 13d-3 of the SEC under the Securities Exchange Act of 1934) of 35% or more
of the voting power of outstanding shares of voting stock of the Borrower or
(ii) during any period of two consecutive years, individuals who at the
beginning of such period constituted the Borrower’s board of directors (together
with any new directors whose election or appointment by such board of directors
or whose nomination for the election by the shareholders of the Borrower was
approved by a vote of a majority of the directors then still in office who were
either directors at the beginning of such period of whose election or nomination
for election was previously so approved) cease for any reason to constitute a
majority of the Borrower’s board of directors then in office.

 

“CI Lender” is defined in Section 2.9(a).

 

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

 

“Commitment” means, as to any Lender, the obligation, if any, of such Lender to
make Loans pursuant to Section 2.1.1 of this Agreement and to acquire
participations in Letters of Credit pursuant to Section 2.11 of this Agreement,
expressed as an amount representing the maximum aggregate amount of such
Lender’s Revolving Credit Exposure hereunder up to but not exceeding the amount,
if any, set forth opposite such Lender’s name on Schedule I, as the same may be
reduced, increased or adjusted from time to time in accordance with this
Agreement, including Sections 2.3 and 2.9.

 

“Commitment Increase” is defined in Section 2.9(a).

 

“Commitment Increase Effective Date” is defined in Section 2.9(b).

 

“Consenting Lenders” is defined in Section 2.10(b).

 

“Consolidated Net Tangible Assets” means at any date of determination, the total
amount of assets of the Borrower and its Subsidiaries (less applicable
depreciation and valuation reserves and other reserves and items deductible from
the gross book value of specific asset accounts under GAAP) after deducting
therefrom:

 

(a)                                 all current liabilities (excluding (i) any
current liabilities that by their terms are extendable or renewable at the
option of the obligor thereon to a time more than 12 months after

 

5

--------------------------------------------------------------------------------


 

the time as of which the amount thereof is being computed, and (ii) current
maturities of Total Debt); and

 

(b)                              the value of all goodwill, trade names,
trademarks, patents, and other like intangible assets;

 

all as set forth on the Borrower’s consolidated balance sheet as of a date no
earlier than the date of the Borrower’s latest available annual or quarterly
consolidated financial statements prepared in accordance with GAAP.

 

“Continuation/Conversion Notice” means a notice of continuation or conversion
and certificate duly executed by an Authorized Officer of the Borrower,
substantially in the form of Exhibit 2.6 hereto.

 

“Controlled Group” means all members of a controlled group of corporations and
all members of a controlled group of trades or businesses (whether or not
incorporated) under common control which, together with the Borrower, are
treated as a single employer under Section 414(b) or 414(c) of the Code or
Section 4001 of ERISA.

 

“Debt” means the consolidated Indebtedness of the Borrower and its Subsidiaries.

 

“Default” means any condition, occurrence or event which, after notice or lapse
of time or both, would constitute an Event of Default.

 

“Defaulting Lender” means, subject to Section 2.12(f), any Lender, as reasonably
determined by the Administrative Agent, that has (a) failed to fund any portion
of its Loans within three Business Days of the date required to be funded by it
hereunder unless such Lender notifies the Administrative Agent and the Borrower
in writing that such failure is the result of such Lender’s determination that
one or more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied, (b) notified the Borrower, the Administrative
Agent or any Lender in writing that it does not intend to comply with any of its
funding obligations under this Agreement or has made a public statement to the
effect that it does not intend to comply with its funding obligations under this
Agreement unless such Lender notifies the Administrative Agent and the Borrower
in writing that such intent is the result of such Lender’s determination that
one or more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied, (c) otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within three Business Days of the date when due, unless the subject
of a good-faith dispute, (d) failed, within three Business Days after written
request by the Administrative Agent or the Borrower, to confirm in writing to
the Administrative Agent and the Borrower that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (d) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or
(e) become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it, or has consented
to, approved of or acquiesced in any such proceeding or appointment or has a
parent company that has become the subject of a

 

6

--------------------------------------------------------------------------------


 

bankruptcy or insolvency proceeding, or has had a receiver, conservator, trustee
or custodian appointed for it, or has consented to, approved of or acquiesced in
any such proceeding or appointment;  provided, that a Lender shall not be a
“Defaulting Lender” (A) solely by reason of events relating to a parent company
of such Lender or solely because a governmental authority has been appointed
(including pursuant to the Dutch Financial Supervision Act 2007) as receiver,
conservator, trustee or custodian for such Lender, in each case as described in
clause (e) above, if and for so long as the Administrative Agent and Borrower
are satisfied in their respective sole discretion that such Lender will continue
to perform its funding obligations hereunder or (B) solely by reason of the
ownership or control by a governmental authority of a parent company of such
Lender, if and for so long as the Administrative Agent and the Borrower are
satisfied in their respective sole discretion that such Lender will continue to
perform its funding obligations hereunder.

 

“Default Margin” means two percent (2%) per annum.

 

“Documentation Agent” and “Documentation Agents” are defined in the preamble.

 

“Dollar” and the sign “$” mean lawful money currently issued by the United
States.

 

“Domestic Office” means, relative to any Lender, the office of such Lender
designated as such in its Administrative Questionnaire or designated in the
Lender Assignment Agreement or such other office of a Lender (or any successor
or assign of such Lender) within the United States as may be designated from
time to time by notice from such Lender, as the case may be, to each other
Person party hereto.

 

“Effective Date” means the date on which the conditions specified in Section 5.1
are satisfied (or waived in accordance with Section 10.1).

 

“Environmental Law” means any federal, state, or local statute, or rule or
regulation promulgated thereunder, any judicial or administrative order or
judgment to which the Borrower or any Subsidiary is party or which are
applicable to the Borrower or any Subsidiary (whether or not by consent), and
any binding provision or condition of any governmental permit, license or other
operating authorization, relating to protection of the environment, persons or
the public welfare from actual or potential exposure for the effects of exposure
to any actual or potential release, discharge, spill or emission (whether past
or present) of, or regarding the manufacture, processing, production, gathering,
transportation, importation, use, treatment, storage or disposal of, any
chemical, raw material, pollutant, contaminant or toxic, corrosive, hazardous,
or non-hazardous substance or waste, including petroleum.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute of similar import, together with the regulations
thereunder, in each case as in effect from time to time.  References to sections
of ERISA also refer to any successor sections.

 

“Eurodollar Borrowing” means a borrowing hereunder consisting of the aggregate
amount of the several Eurodollar Loans made by all or some of the Lenders to the
Borrower, at the same time, at the same interest rate and for the same Interest
Period.

 

7

--------------------------------------------------------------------------------


 

“Eurodollar Loan” means a Loan bearing interest, at all times during an Interest
Period applicable to such Loan, at a fixed rate of interest determined by
reference to the Eurodollar Rate.

 

“Eurodollar Office” means, relative to any Lender, the office of such Lender
designated as such in its Administrative Questionnaire or designated in the
Lender Assignment Agreement or such other office of a Lender as designated from
time to time by notice from such Lender to the Borrower and the Administrative
Agent, whether or not outside the United States, which shall be making or
maintaining Eurodollar Loans of such Lender hereunder.

 

“Eurodollar Rate” means, with respect to any Eurodollar Borrowing and relative
to any Interest Period for Eurodollar Loans, the London interbank offered rate
as administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate for U.S. Dollars for a period equal in
length to such Interest Period) as displayed on pages LIBOR01 or LIBOR02 of the
Reuters screen that displays such rate (or, in the event such rate does not
appear on a Reuters page or screen, on any successor or substitute page on such
screen that displays such rate, or on the appropriate page of such other
information service as selected by the Administrative Agent in its reasonable
discretion that publishes such rate from time to time as an authorized
information vendor for the purpose of displaying such rates; in each case the
“LIBO Screen Rate”) at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period; provided that if the LIBO
Screen Rate shall be less than zero, such rate shall be deemed to be zero for
the purposes of this Agreement; provided further that if the LIBO Screen Rate
shall not be available at such time for such Interest Period (an “Impacted
Interest Period”) with respect to U.S. Dollars then the Eurodollar Rate shall be
the Interpolated Rate; provided that if any Interpolated Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

 

“Event of Default” is defined in Section 8.1.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
the Administrative Agent, any Lender, any Issuing Bank or any other recipient of
any obligation of the Borrower (each, a “Recipient”) or required to be withheld
or deducted from a payment to a Recipient, (a) Taxes imposed on or measured by
net income (however denominated), franchise Taxes, and branch profits and
similar Taxes, in each case, (i) imposed as a result of such Recipient being
organized under the laws of, or having its principal office or, in the case of
any Lender, its applicable lending office located in, the jurisdiction imposing
such Tax (or any political subdivision thereof) or (ii) imposed as a result of a
present or former connection between such Recipient and the jurisdiction
imposing such Tax (other than connections arising from such Recipient having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document), (b) in the case of a
Lender, U.S. federal withholding Taxes imposed on amounts payable to or for the
account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
becomes a party to this Agreement (other than pursuant to an assignment request
by the Borrower under Section 4.10) or (ii) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 4.6, amounts
with respect to such Taxes were payable

 

8

--------------------------------------------------------------------------------


 

either to such Lender’s assignor immediately before such Lender became a party
hereto or to such Lender immediately before it changed its lending office,
(c) Taxes attributable to such Recipient’s failure to comply with Section 4.6.4
and (d) any U.S. federal withholding Taxes imposed under FATCA.

 

“Extension Confirmation Date” is defined in Section 2.10(b).

 

“Extension Effective Date” is defined in Section 2.10(b).

 

“Extension Request” is defined in Section 2.10(a).

 

“Facility” is defined in Section 2.1.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any agreement
entered into pursuant to Section 1471(b)(1) of the Code and any
intergovernmental agreement entered into in connection with the implementation
of the foregoing.

 

“Federal Funds Rate” means, for any day, the weighted average (rounded upwards,
if necessary, to the next 1/100 of 1%) of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average (rounded upwards, if necessary, to the next 1/100
of 1%) of the quotations for such day for such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by it; provided, that, if the Federal Funds Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

 

“Fiscal Quarter” means any quarter of a Fiscal Year.

 

“Fiscal Year” means any period of twelve consecutive calendar months ending on
December 31.

 

“Fitch” means Fitch, Inc. and any affiliate thereof and any successor thereto
that is a nationally-recognized rating agency.

 

“F.R.S. Board” means the Board of Governors of the Federal Reserve System or any
successor thereto.

 

“GAAP” is defined in Section 1.4.

 

“Guaranteed Liability” means any agreement, undertaking or arrangement by which
any Person guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to, or otherwise to invest in, a debtor, or
otherwise to assure a creditor against loss) the Indebtedness of any other
Person (other than by endorsements of instruments in the course of collection),
or

 

9

--------------------------------------------------------------------------------


 

guarantees the payment of dividends or other distributions upon the shares of
any other Person.  The amount of any Person’s Guaranteed Liability shall be the
lesser of (a) the limitation on such Person’s liability, if any, set forth in
such agreement, undertaking or arrangement or (b) the outstanding principal
amount of the Indebtedness guaranteed thereby.

 

“Hazardous Material” means (a) any “hazardous substance”, as defined by CERCLA;
(b) any “hazardous waste”, as defined by the Resource Conservation and Recovery
Act, as amended; (c) any petroleum, crude oil or any fraction thereof; (d) any
hazardous, dangerous or toxic chemical, material, waste or substance within the
meaning of any Environmental Law; (e) any radioactive material, including any
naturally occurring radioactive material, and any source, special or by-product
material as defined in 42 U.S.C. § 2011 et. seq., and any amendments or
reauthorizations thereof; (f) asbestos-containing materials in any form or
condition; or (g) polychlorinated biphenyls.

 

“Hedging Obligations” means, with respect to any Person, all liabilities
(including guarantees and contingent liabilities) of such Person under (or in
respect of) derivative contracts, including interest rate or commodity swap
agreements, interest rate or commodity cap agreements and interest rate or
commodity collar agreements, and all similar agreements or arrangements.

 

“Herein”, “hereof”, “hereto”, “hereunder” and similar terms contained in this
Agreement or any other Loan Document refer to this Agreement or such other Loan
Document, as the case may be, as a whole and not to any particular Section,
paragraph or provision of this Agreement or such other Loan Document.

 

“Impacted Interest Period” has the meaning assigned to it in the definition of
“Eurodollar Rate.”

 

“Impermissible Qualification” means, relative to the opinion or certification of
any independent public accountant as to any financial statement of the Borrower,
any qualification or exception to such opinion or certification (a) which is of
a “going concern” or similar nature; (b) which relates to the limited scope of
examination of matters relevant to such financial statement; or (c) which
relates to the treatment or classification of any item in such financial
statement and which, as a condition to its removal, would require an adjustment
to such item the effect of which would be to cause the Borrower to be in default
of any of its obligations under Section 7.2.3.

 

“Including” means including without limiting the generality of any description
preceding such term.

 

“Indebtedness” of any Person means, without duplication: (a) all obligations of
such Person for borrowed money and all obligations of such Person evidenced by
bonds, debentures, notes or other similar instruments; (b) all obligations
relative to banker’s acceptances issued for the account of such Person; (c) all
obligations of such Person as lessee under leases which have been or should be,
in accordance with GAAP, recorded as Capitalized Lease Liabilities; (d) all
obligations of such Person to pay the deferred purchase price of property or
services (except accounts payable arising in the ordinary course of business);
(e) Indebtedness of others of the

 

10

--------------------------------------------------------------------------------


 

type described in clauses (a), (b), (c) or (d) above secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such Indebtedness shall have been assumed by such Person or is limited in
recourse (such Indebtedness being the lesser of (i) the value of such property
on the books of such Person or (ii) the outstanding principal amount of such
Indebtedness); and (f) all Guaranteed Liabilities of such Person in respect of
any of the foregoing.  For all purposes of this Agreement, the Indebtedness of
any Person shall include the Indebtedness of any partnership or joint venture in
which such Person is a general partner or a joint venturer except to the extent
that such Indebtedness by its terms is expressly non-recourse to such general
partner or joint venturer. For the sake of clarity, Hedging Obligations of a
Person shall not constitute Indebtedness of such Person.

 

“Indemnified Liabilities” is defined in Section 10.4.

 

“Indemnified Parties” is defined in Section 10.4.

 

“Indemnified Taxes” means Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of the Borrower
under any Loan Document.

 

“Information” is defined in Section 10.12.

 

“Interest Period” means, with respect to Eurodollar Borrowings, the period
beginning on (and including) the date on which such Eurodollar Borrowing is made
or continued as, or converted into, a Eurodollar Borrowing pursuant to
Section 2.5 or 2.6 and shall end on (but exclude) the day which numerically
corresponds to such date one, two, three, six or twelve months or one week
thereafter (or, if such month has no numerically corresponding day, on the last
Business Day of such month), or such other time period acceptable to each
Lender, in each case, as the Borrower may select in its relevant notice pursuant
to Section 2.5, provided, however, that (a) the Borrower shall not be permitted
to select Interest Periods to be in effect at any one time which have expiration
dates occurring on more than ten different dates; (b) if such Interest Period
would otherwise end on a day which is not a Business Day, such Interest Period
shall end on the next following Business Day (unless, if such Interest Period
applies to Eurodollar Loans, such next following Business Day is the first
Business Day of a calendar month, in which case such Interest Period shall end
on the Business Day next preceding such numerically corresponding day); and
(c) no Interest Period may end later than the Maturity Date.

 

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between:  (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available) that is shorter
than the Impacted Interest Period; and (b) the LIBO Screen Rate for the shortest
period (for which that LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time.

 

11

--------------------------------------------------------------------------------


 

“Issuing Bank” means (a) each of JPMCB and Wells Fargo, in its capacity as the
issuer of Letters of Credit hereunder, and their respective successors in such
capacity as provided in Section 2.11(i), as well as (b) any other Lender that,
at the request of the Borrower and with the consent of the Administrative Agent,
agrees, in such Lender’s discretion, to become an Issuing Bank for purposes of
issuing Letters of Credit pursuant to Section 2.11; provided that the Issuing
Banks shall at no time be requested or otherwise required to issue Letters of
Credit with an aggregate LC Exposure in excess of its LC Commitment.  An Issuing
Bank may, with the prior written consent of the Borrower (such consent not to be
unreasonably withheld, conditioned or delayed), arrange for one or more Letters
of Credit to be issued by Affiliates of such Issuing Bank, in which case the
term “Issuing Bank” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate.  Each reference herein to the “Issuing Bank”
shall be deemed to be a reference to the relevant Issuing Bank.

 

“JPMCB” is defined in the preamble, and includes its successors and assigns.

 

“Law” means any law (including, without limitation, any zoning law or ordinance
or any Environmental Law), statute, rule, regulation, ordinance, order,
directive, code, interpretation, judgment, decree, injunction, writ,
determination, award, permit, license, authorization, direction, requirement or
decision of an agreement with or by any government or governmental department,
commission, board, court, authority, agency, official or officer, domestic or
foreign.

 

“LC Commitment” means, with respect to each Issuing Bank, the obligation of such
Issuing Bank to issue Letters of Credit pursuant to Section 2.11 of this
Agreement, initially in the amount set forth opposite such Issuing Bank’s name
on Schedule II (as may be amended from time to time by the Administrative Agent,
the Borrower and such Issuing Bank).

 

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.  The LC Exposure of any Lender at any time shall be its
Percentage of the total LC Exposure at such time.

 

“Lender Affiliate” means (a) with respect to any Lender, (i) an Affiliate of
such Lender or (ii) any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by a Lender or an Affiliate of such
Lender and (b) with respect to any Lender that is a fund which invests in bank
loans and similar extensions of credit, any other fund that invests in bank
loans and similar extensions of credit and is managed by the same investment
advisor as such Lender or by an Affiliate of such investment advisor.

 

“Lender Assignment Agreement” means a Lender Assignment Agreement substantially
in the form of Exhibit 10.10 hereto.

 

“Lenders” means the financial institutions listed on the signature pages hereto
and their respective successors and assigns in accordance with Section 10.10
(including any commercial

 

12

--------------------------------------------------------------------------------


 

lending institution becoming a party hereto pursuant to a Lender Assignment
Agreement) or otherwise by operation of law.

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement
or letter of credit listed on Schedule III hereto.

 

“LIBO Screen Rate” has the meaning assigned to it in the definition of
“Eurodollar Rate.”

 

“Lien” means any security interest, mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or otherwise), charge against
or interest in property to secure payment of a debt or the performance of an
obligation.

 

“Loans” means the Revolving Loans made by the Lenders to the Borrower pursuant
to this Agreement.

 

“Loan Advances” means the Loans of the same Type and, in the case of Eurodollar
Loans, having the same Interest Period made by all Lenders on the same Business
Day and pursuant to the same Borrowing Request in accordance with Section 2.1.

 

“Loan Documents” means this Agreement, each Borrowing Request, any Note, any
Letter of Credit or related document, together in each case with all exhibits,
schedules and attachments thereto, and all other agreements and instruments from
time to time executed and delivered by the Borrower or any of its Subsidiaries
pursuant to or in connection with any of the foregoing.

 

“Margin Stock” means “margin stock” within the meaning of Regulation U.

 

“Material Adverse Effect” means a material adverse effect on (i) the financial
and operating condition of the Borrower and its consolidated Subsidiaries (taken
as a whole) or (ii) the ability of the Borrower to perform its payment
obligations under any of the Loan Documents; provided, however, that general
market or industry conditions, which do not affect the Borrower in a
disproportionately adverse manner, shall not constitute or be taken into account
in determining whether there has been a Material Adverse Effect.

 

“Material Subsidiary” means each Subsidiary of the Borrower now existing or
hereafter acquired or formed by the Borrower that on a consolidated basis for
such Subsidiary and its Subsidiaries, as of the last day of any Fiscal Quarter,
was the owner of more than five percent (5%) of the Consolidated Net Tangible
Assets of the Borrower and its Subsidiaries.

 

“Maturity Date” means the earlier of:

 

(a)                                 October 16, 2020, and for any Lender
agreeing to extend its Maturity Date pursuant to Section 2.10, October 16 in
each year thereafter pursuant to which the Maturity Date of such Lender has been
extended;

 

(b)                                 the date on which the Commitments are
terminated in full or reduced to zero pursuant to the terms of Section 2.3;

 

13

--------------------------------------------------------------------------------


 

(c)                                  the date on which the Commitments are
terminated in full and reduced to zero pursuant to the terms of Article VIII;
and

 

(d)                                 the date on which the Obligations have
become due and payable in full pursuant to the terms of Article VIII.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally-recognized rating agency.

 

“New Funds Amount” is defined in Section 2.9(d).

 

“Non-Consenting Lender” is defined in Section 2.10(a).

 

“Note” means a promissory note substantially in the form of Exhibit 2.8 or such
other form as may be acceptable to the Borrower, the Administrative Agent and
the Lender requesting such note pursuant to Section 2.8(e).

 

“Notice of Commitment Increase” is defined in Section 2.9(b).

 

“Obligations” means all obligations (monetary or otherwise) of the Borrower,
including any Revolving Credit Exposure, arising under or in connection with
this Agreement and each other Loan Document.

 

“Organic Document” means, relative to the Borrower, its certificate of
incorporation, its by-laws and all stockholder agreements, voting trusts and
similar arrangements applicable to any of its authorized shares of capital
stock.

 

“Other Taxes” means all present or future stamp, court, or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are imposed as a
result of a present or former connection between the Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced, any
Loan Document, or sold or assigned an interest in any Loan or Loan Document) and
imposed with respect to an assignment (other than an assignment made pursuant to
Section 4.10).

 

“Participant” is defined in Section 10.10.2.

 

“Payment Date” is defined in Section 3.2.3.

 

“PBGC” means the Pension Benefit Guaranty Corporation and any entity succeeding
to any or all of its functions under ERISA.

 

“Pension Plan” means a “pension plan”, as such term is defined in
Section 3(2) of ERISA, which is subject to Title IV of ERISA (other than a
multiemployer plan as defined in Section 4001(a)(3) of ERISA), and to which the
Borrower or any corporation, trade or business

 

14

--------------------------------------------------------------------------------


 

that is, along with the Borrower, a member of a Controlled Group, may have
liability, including any liability by reason of having been a substantial
employer within the meaning of Section 4063 of ERISA at any time during the
preceding five years, or by reason of being deemed to be a contributing sponsor
under Section 4069 of ERISA.

 

“Percentage” means, with respect to any Lender, the percentage of the Total
Commitment represented by such Lender’s Commitment, as such percentage may be
adjusted from time to time pursuant to Lender Assignment Agreements executed by
such Lender and its Assignee Lenders and delivered pursuant to Section 10.10, or
any decreases in Commitments made in accordance with this Agreement, or as such
percentage may be adjusted from time to time pursuant to Section 2.9.  If the
Commitments have terminated or expired, the Percentages shall be determined
based upon the Commitments most recently in effect, giving effect to any
assignments or other adjustments.

 

“Person” means any natural person, corporation, partnership, firm, association,
trust, government, governmental agency or any other entity, whether acting in an
individual, fiduciary or other capacity.

 

“Plan” means any Pension Plan or Welfare Plan.

 

“Quarterly Payment Date” means the last day of each March, June, September, and
December or, if any such day is not a Business Day, the next succeeding Business
Day.

 

“Rating Agency” means either of S&P or Moody’s.

 

“Recipient” has the meaning given such term in the definition of “Excluded
Taxes”.

 

“Reducing Percentage Lender” is defined in Section 2.9(d).

 

“Reduction Amount” is defined in Section 2.9(d).

 

“Regulation U” means any of Regulations T, U or X of the Board of Governors of
the Federal Reserve System of the United States of America (the “Board”) from
time to time in effect and shall include any successor or other regulations or
official interpretations of the Board or any successor Person relating to the
extension of credit for the purpose of purchasing or carrying Margin Stock and
which is applicable to member banks of the Federal Reserve System or any
successor Person.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Release” means a “release”, as such term is defined in CERCLA.

 

“Required Lenders” means Lenders in the aggregate holding greater than 50% of
the aggregate amount of the Revolving Credit Exposures of all Lenders and, if
there is no Revolving Credit Exposure, Lenders having greater than 50% of the
then Total Commitment.

 

15

--------------------------------------------------------------------------------


 

“Resource Conservation and Recovery Act” means the Resource Conservation and
Recovery Act, 42 U.S.C. Section 690, et q., as in effect from time to time.

 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure at such time.

 

“Revolving Loans” means the loans provided for in Section 2.1.1 hereof.

 

“S&P” means Standard & Poor’s Ratings Group and any successor thereto that is a
nationally-recognized rating agency.

 

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or by the U.S. Department
of State, (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person that the Borrower knows is owned 50 percent or more by
any such Person or Persons described in the foregoing clauses (a) or (b).

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State.

 

“SEC” means the Securities and Exchange Commission of the United States of
America.

 

“Section 10.10.1(a) Assignee” is defined in Section 10.10.1(a).

 

“Stockholders’ Equity” means, as of the time for which any determination thereof
is to be made, (a) stockholders’ equity of the Borrower and its consolidated
Subsidiaries determined in accordance with GAAP plus (b) either plus the amount
by which such stockholders’ equity shall have been reduced by reason of any
non-cash loss or minus the amount by which such stockholders’ equity shall have
been increased by reason of any non-cash gain, in either case from changes in
mark-to-market value of hedges, net of tax, resulting from the requirements of
ASC Topic 815.

 

“Subsidiary” means any subsidiary of the Borrower.

 

“subsidiary” means, with respect to any Person, (a) any corporation, limited
liability company or other business entity of which more than 50% of the
outstanding equity interests having ordinary voting power to elect a majority of
the board of directors (or persons performing similar functions) of such
corporation, limited liability company or other business entity (irrespective of
whether at the time equity interests of any other class or classes of such
corporation, limited liability company or other business entity shall or might
have voting power

 

16

--------------------------------------------------------------------------------


 

upon the occurrence of any contingency) is at the time directly or indirectly
owned by such Person, by such Person and one or more other Subsidiaries of such
Person, or by one or more other Subsidiaries of such Person and (b) any
partnership of which such Person, such Person and one or more other Subsidiaries
of such Person, or one or more other Subsidiaries of such Person holds more than
50% of the outstanding general partner interests.

 

“Syndication Agent” is defined in the preamble.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any governmental authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Total Commitment” means the aggregate of all the Lenders’ Commitments.

 

“Total Debt” means, in respect of any Person, all Indebtedness incurred by such
Person.

 

“Total LC Commitment” means the aggregate of all the Issuing Banks’ LC
Commitments.

 

“Total Debt to Capitalization Ratio” means the ratio of (a) Total Debt to
(b) Capitalization.

 

“Type” means, relative to any Loan, the portion thereof, if any, being
maintained as a Base Rate Loan or a Eurodollar Loan.

 

“United States” or “U.S.” means the United States of America, its fifty States
and the District of Columbia.

 

“USA Patriot Act” means Title III of Pub. L. 107-56 (signed into law October 26,
2001), as amended, reformed or otherwise modified from time to time.

 

“Welfare Plan” means a “welfare plan”, as such term is defined in
Section 3(1) of ERISA.

 

“Wells Fargo” is defined in the preamble, and includes its successors and
assigns.

 

SECTION 1.2                                             Use of Defined Terms. 
Unless otherwise defined or the context otherwise requires, terms for which
meanings are provided in this Agreement shall have such meanings when used in
each Borrowing Request, Continuation/Conversion Notice, notice and other
communication delivered from time to time in connection with this Agreement or
any other Loan Document.

 

SECTION 1.3                                             Cross-References. 
Unless otherwise specified, references in this Agreement and in each other Loan
Document to any Article or Section are references to such Article or Section of
this Agreement or such other Loan Document, as the case may be, and, unless
otherwise specified, references in any Article, Section or definition to any
clause are references to such clause of such Article, Section or definition.

 

17

--------------------------------------------------------------------------------


 

SECTION 1.4                                             Accounting and Financial
Determinations.  Unless otherwise specified, all accounting terms used herein or
in any other Loan Document shall be interpreted, all accounting determinations
and computations hereunder or thereunder (including under Section 7.2.3) shall
be made, and all financial statements required to be delivered hereunder or
thereunder shall be prepared in accordance with, those generally accepted
accounting principles in the United States (“GAAP”) applied in the preparation
of the financial statements referred to in Section 6.5.

 

ARTICLE II
THE FACILITY AND BORROWING PROCEDURES

 

SECTION 2.1                                             Facility.  The Lenders
grant to the Borrower a credit facility (the “Facility”) pursuant to which, and
upon the terms and subject to the conditions herein set out and provided that no
Default or Event of Default has occurred and is continuing from time to time on
any Business Day, each Lender severally agrees (a) to make Revolving Loans in
U.S. Dollars to the Borrower equal to such Lender’s Percentage of the aggregate
amount of Revolving Loans requested by the Borrower to be made on such day and
(b) to participate in Letters of Credit in an amount equal to such Lender’s
Percentage of the Total LC Commitment.

 

SECTION 2.1.1                                   Revolving Loans.  From time to
time during the Availability Period, each Lender shall make Revolving Loans
under this Section to the Borrower in an aggregate principal amount at any one
time outstanding up to but not exceeding such Lender’s Commitment; provided,
however, that at no time shall the aggregate amount of the Revolving Credit
Exposure of such Lender exceed the Lender’s Commitment.  Subject to the
conditions herein, any such Revolving Loan repaid prior to the Maturity Date may
be reborrowed pursuant to the terms of this Agreement.

 

SECTION 2.1.2                                   Availability of Facility.  No
Lender shall be permitted or required to make (a) any Loan if, after giving
effect thereto, the aggregate amount of the Revolving Credit Exposures of all
Lenders would exceed the Total Commitment, or (b) any Loan if, after giving
effect thereto, the aggregate amount of the Revolving Credit Exposure of such
Lender would exceed the Lender’s Commitment.

 

SECTION 2.2                                             Mandatory Reductions of
Commitments.  The Commitment of each Lender shall be reduced automatically to
zero ($0) on the Maturity Date applicable to such Lender.

 

SECTION 2.3                                             Voluntary Reduction of
Commitments.  The Borrower may, from time to time on any Business Day occurring
after the Effective Date, voluntarily reduce the Total Commitment; provided,
however, that all such reductions shall require at least three Business Days’
prior notice to the Administrative Agent and be permanent, and any partial
reduction of the Total Commitment shall be in a minimum amount of $10,000,000
and in an integral multiple of $1,000,000; and provided further that the
Borrower shall not reduce the Total Commitment if, after giving effect to any
concurrent prepayment of the Loans in accordance with Section 3.1, the aggregate
amount of the Revolving Credit Exposures of all Lenders will exceed the Total
Commitment.

 

18

--------------------------------------------------------------------------------


 

SECTION 2.4                                             Base Rate Loans;
Eurodollar Loans.  Subject to the terms and conditions set forth in Article V,
each Revolving Loan shall be either a Eurodollar Loan or a Base Rate Loan as the
Borrower may request, it being understood that Revolving Loans made to the
Borrower on any date may be either Eurodollar Loans or Base Rate Loans or a
combination thereof.  As to any Eurodollar Loan, each Lender may, if it so
elects, fulfill its commitment to make such Eurodollar Loan by causing its
Eurodollar Office to make such Eurodollar Loan; provided, however, that in such
event the obligation of the Borrower to repay such Eurodollar Loan nevertheless
shall be to such Lender and shall be deemed to be held by such Lender for the
account of such Eurodollar Office.

 

SECTION 2.5                                             Borrowing Procedures for
Loans.  The Borrower shall give the Administrative Agent prior written
(including facsimile or portable document format (.pdf)) notice pursuant to a
Borrowing Request of each proposed Borrowing or continuation, and as to whether
such Borrowing or continuation is to be of Base Rate Loans or Eurodollar Loans,
as follows:

 

SECTION 2.5.1                                   Base Rate Loans.  The
Administrative Agent shall receive written (including facsimile or portable
document format (.pdf)) notice from the Borrower on or before 11:00 a.m. Central
time on the date of the proposed Borrowing of a Base Rate Loan (including any
such notice of the Borrowing of a Base Rate Loan to finance the reimbursement of
an LC Disbursement as contemplated by Section 2.11(e)) and the amount of such
Borrowing (which shall be in a minimum amount of $3,000,000 and an integral
multiple of $1,000,000 unless such Borrowing is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.11(e)), and the
Administrative Agent shall advise each Lender thereof promptly thereafter.  Not
later than 2:00 p.m., Central time, on the date specified in such notice for
such Borrowing, each Lender shall provide to the Administrative Agent by wire
transfer, same day or immediately available funds covering such Lender’s
Percentage of the requested Base Rate Loan.  Upon fulfillment of the applicable
conditions set forth in Article V with respect to such Base Rate Loan, the
Administrative Agent shall make available to the Borrower the proceeds of each
Base Rate Loan (to the extent received from the Lenders) by wire transfer of
such proceeds to such account(s) as the Borrower shall have specified in the
Borrowing Request.

 

SECTION 2.5.2                                   Eurodollar Loans.  The
Administrative Agent shall receive written (including facsimile or portable
document format (.pdf)) notice pursuant to a Borrowing Request from the Borrower
on or before 2:00 p.m. Central time, at least three (3) Business Days prior to
the date requested for each proposed Borrowing or continuation of a Eurodollar
Loan, of the date of such Borrowing or continuation, as the case may be, the
amount of such Borrowing or continuation, as the case may be (which shall be in
a minimum amount of $5,000,000 and an integral multiple of $1,000,000), and the
duration of the initial Eurodollar Interest Period with respect thereto, and the
Administrative Agent shall advise each Lender thereof promptly thereafter.  Not
later than 10:00 a.m., Central time, on the date specified in such notice for
such Borrowing, each Lender shall provide to the Administrative Agent by wire
transfer, same day or immediately available funds covering such Lender’s
Percentage of the requested Eurodollar Loan.  Upon fulfillment of the applicable
conditions set forth in Article V with respect to such Eurodollar Loan, the
Administrative Agent shall make available to the Borrower the proceeds of each
Eurodollar Loan (to the extent received from the Lenders) by

 

19

--------------------------------------------------------------------------------


 

wire transfer of such proceeds to such account(s) as the Borrower shall have
specified in the Borrowing Request.

 

SECTION 2.6                                             Continuation and
Conversion Elections.  By delivering a Continuation/Conversion Notice to the
Administrative Agent on or before 2:00 p.m., Central time, on a Business Day,
the Borrower may from time to time irrevocably elect, on not less than three
(3) nor more than five (5) Business Days’ notice that all, or any portion in an
aggregate minimum amount of $5,000,000 and an integral multiple of $1,000,000 of
any Borrowings be, (a) in the case of Base Rate Loans, converted into Eurodollar
Loans, or (b) in the case of Eurodollar Loans, be converted into a Base Rate
Loan or continued as a Eurodollar Loan of such Type (in the absence of delivery
of a Continuation/Conversion Notice with respect to any Eurodollar Loan at least
three (3) Business Days before the last day of the then current Interest Period
with respect thereto, such Eurodollar Loan shall, on such last day,
automatically convert to a Base Rate Loan); provided, however, that (i) each
such conversion or continuation shall be pro rated among the applicable
outstanding Loans of all Lenders, and (ii) no portion of the outstanding
principal amount of any Loans may be continued as, or be converted into,
Eurodollar Loans when any Event of Default has occurred and is continuing.

 

SECTION 2.7                                             Funding.  Each Lender
may, if it so elects, fulfill its obligation to make, continue or convert
Eurodollar Loans hereunder by causing one of its foreign branches or Affiliates
(or an international banking facility created by such Lender) to make or
maintain such Eurodollar Loan; provided, however, that such Eurodollar Loan
shall nonetheless be deemed to have been made and to be held by such Lender, and
the obligation of the Borrower to repay such Eurodollar Loan shall nevertheless
be to such Lender for the account of such foreign branch, Affiliate or
international banking facility.  In addition, the Borrower hereby consents and
agrees that, for purposes of any determination to be made for purposes of
Sections 4.1, 4.2, 4.3 or 4.4, it shall be conclusively assumed that each Lender
elected to fund all Eurodollar Loans by purchasing Dollar deposits in its
Eurodollar Office’s interbank eurodollar market.

 

SECTION 2.8                                             Repayment of Loans;
Evidence of Debt.

 

(a)                                 The Borrower hereby unconditionally promises
to pay to the Administrative Agent for the account of each Lender the then
unpaid principal amount of each Revolving Loan on the Maturity Date.

 

(b)                                 Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Loan made by such Lender,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.

 

(c)                                  The Administrative Agent shall maintain
accounts in which it shall record (i) the amount of each Loan made hereunder and
the Interest Period applicable thereto, if any, (ii) the amount of any principal
or interest due and payable or to become due and payable from the Borrower to
each Lender hereunder and (iii) the amount of any sum received by the
Administrative Agent hereunder for the account of the Lenders and each Lender’s
share thereof.

 

20

--------------------------------------------------------------------------------


 

(d)                                 The entries made in the accounts maintained
pursuant to paragraph (b) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement.

 

(e)                                  Any Lender may request that Loans made by
it be evidenced by a Note.  In such event, the Borrower shall prepare, execute
and deliver to such Lender a Note payable to such Lender (or, if requested by
such Lender, to such Lender and its registered assigns).  Thereafter, the Loans
evidenced by such Note and interest thereon shall at all times (including after
assignment pursuant to Section 10.10.1) be represented by one or more Notes in
such form payable to the payee named therein (or, if such Note is a registered
note, to such payee and its registered assigns).

 

SECTION 2.9                                             Increase in Commitments.

 

(a)                                 Subject to the terms and conditions set
forth herein, the Borrower shall have the right, with the consent of the
Administrative Agent and the Issuing Banks (such consent not to be unreasonably
withheld or delayed), to cause from time to time an increase in the total amount
of the Commitments (a “Commitment Increase”) by adding to this Agreement one or
more additional financial institutions that are not already Lenders hereunder
and that are reasonably satisfactory to the Administrative Agent and the Issuing
Banks (each a “CI Lender”) or by allowing one or more existing Lenders to
increase their respective Commitments; provided, however, that (i) no Event of
Default shall have occurred which is continuing, (ii) no such Commitment
Increase shall cause the total amount of the Commitments to exceed
$1,250,000,000, (iii) no Lender’s Commitment shall be increased without such
Lender’s prior written consent (which consent may be given or withheld in such
Lender’s sole and absolute discretion) and (iv) if, on the effective date of
such increase, any Loans have been funded, then the Borrower shall be obligated
to pay any breakage fees or costs in connection with the reallocation of such
outstanding Loans in accordance with Section 2.9(c).

 

(b)                                 Any Commitment Increase must be requested by
written notice from the Borrower to the Administrative Agent (a “Notice of
Commitment Increase”) in the form of Exhibit 2.9 hereto.  The Administrative
Agent shall give prompt notice to each Issuing Bank of its receipt of a Notice
of Commitment Increase.  Once the Notice of Commitment Increase is
fully-executed, such notice and such Commitment Increase shall be effective on
the proposed effective date set forth in such notice or on another date agreed
to by the Administrative Agent and the Borrower (such date referred to as the
“Commitment Increase Effective Date”).

 

(c)                                  On each Commitment Increase Effective Date,
to the extent that there are Loans outstanding as of such date, (i) each CI
Lender shall, by wire transfer of immediately available funds, deliver to the
Administrative Agent such CI Lender’s New Funds Amount, which amount, for each
such CI Lender, shall constitute Loans made by such CI Lender to the Borrower
pursuant to this Agreement on such Commitment Increase Effective Date, (ii) the
Administrative Agent shall, by wire transfer of immediately available funds, pay
to each then Reducing Percentage Lender its Reduction Amount, which amount, for
each such Reducing Percentage Lender, shall constitute a prepayment by the
Borrower pursuant to Section 2.3, ratably in

 

21

--------------------------------------------------------------------------------


 

accordance with the respective principal amounts thereof, of the principal
amounts of all then outstanding Loans of such Reducing Percentage Lender, and
(iii) the Borrower shall be responsible to pay to each Lender any breakage fees
or costs in connection with the reallocation of any outstanding Loans.

 

(d)                                 For purposes of this Section, the following
defined terms shall have the following meanings:  (1) “New Funds Amount” means
the amount equal to the product of a Lender’s increased Commitment or a CI
Lender’s Commitment (as applicable) represented as a percentage of the total
amount of the Commitments after giving effect to the Commitment Increase, times
the aggregate principal amount of the outstanding Loans immediately prior to
giving effect to the Commitment Increase, if any, as of a Commitment Increase
Effective Date (without regard to any increase in the aggregate principal amount
of Loans as a result of borrowings made after giving effect to the Commitment
Increase on such Commitment Increase Effective Date); (2) “Reducing Percentage
Lender” means each then existing Lender immediately prior to giving effect to
the Commitment Increase that does not increase its respective Commitment as a
result of the Commitment Increase and whose relative percentage of the total
amount of the Commitments shall be reduced after giving effect to such
Commitment Increase; and (3) “Reduction Amount” means the amount by which a
Reducing Percentage Lender’s outstanding Loans decrease as of a Commitment
Increase Effective Date (without regard to the effect of any borrowings made on
such Commitment Increase Effective Date after giving effect to the Commitment
Increase).

 

(e)                                  Each Commitment Increase shall become
effective on its Commitment Increase Effective Date and upon such effectiveness
(i) the Administrative Agent shall record in its records the CI Lender’s
information as provided in the Notice of Commitment Increase and pursuant to an
Administrative Questionnaire in form satisfactory to the Administrative Agent
that shall be executed and delivered by each CI Lender to the Administrative
Agent on or before the Commitment Increase Effective Date, (ii) Schedule I
hereof shall be amended and restated to set forth all Lenders (including any CI
Lenders) that will be Lenders hereunder after giving effect to such Commitment
Increase (which shall be set forth in Annex I to the applicable Notice of
Commitment Increase) and the Administrative Agent shall distribute to each
Lender (including each CI Lender) a copy of such amended and restated Schedule
I, and (iii) each CI Lender identified on the Notice of Commitment Increase for
such Commitment Increase shall be a “Lender” for all purposes under this
Agreement.

 

SECTION 2.10                                      Extension of Maturity Date.

 

(a)                                 Not earlier than 90 days prior to, nor later
than 30 days prior to, October 16, 2020 and, if extended as provided in this
Section 2.10, October 16, 2021, the Borrower may, upon notice to the
Administrative Agent (who shall promptly notify the Lenders), request a one-year
extension of the Maturity Date then in effect (“Extension Request”).  Within 15
days of delivery of such Extension Request, each Lender shall notify the
Administrative Agent and the Borrower whether or not it consents to such
Extension Request (which consent may be given or withheld in such Lender’s sole
and absolute discretion).  Any Lender not responding within the above specified
time period shall be deemed not to have consented to such Extension Request. 
The Administrative Agent shall promptly notify the Borrower and the Lenders of
the Lenders’ responses.

 

22

--------------------------------------------------------------------------------


 

(b)                                 The Maturity Date shall be extended only if
the Required Lenders (calculated excluding any Defaulting Lender and prior to
giving effect to any replacements of Lenders permitted herein) (the “Consenting
Lenders”) have consented to the Extension Request.  For each such Extension
Request, if so approved, (i) the Maturity Date, as to Consenting Lenders, shall
be extended to the same date in the following year after giving effect to any
prior extensions (such existing Maturity Date being the “Extension Effective
Date”), and (ii) the Maturity Date, as to any Lender which did not consent or
which was deemed not to have consented (a “Non-Consenting Lender”), shall remain
the Maturity Date in effect for such Non-Consenting Lender prior to the
Extension Effective Date.  Non-Consenting Lenders shall remain Lenders until the
Maturity Date applicable to such Lender, at which time (and irrespective of the
pro rata requirements under Sections 4.8 and 4.9 hereof) the Borrower shall
repay all Loans owing to such Lender and such Lender’s Commitment shall be
reduced to zero ($0) in accordance with Section 2.2.  The Administrative Agent
and the Borrower shall promptly confirm to the Lenders such extension of the
Maturity Date, specifying the date of such confirmation (the “Extension
Confirmation Date”), the Extension Effective Date, and the extended Maturity
Date with respect to the Consenting Lenders.  As a condition precedent to such
extension, the Borrower shall deliver to the Administrative Agent a certificate
of the Borrower dated as of the Extension Confirmation Date signed by an
Authorized Officer of the Borrower certifying that, (i) before and after giving
effect to such extension, the representations and warranties contained in
Article VI made by it are true and correct on and as of the Extension
Confirmation Date, except to the extent that such representations and warranties
specifically refer to an earlier date, (ii) before and after giving effect to
such extension no Default exists or will exist as of the Extension Confirmation
Date, and (iii) no Material Adverse Effect has occurred through the Extension
Confirmation Date.

 

SECTION 2.11                                      Letters of Credit.

 

(a)                                 General.  Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit for its own account or for the account of any of its Subsidiaries, in a
form reasonably acceptable to the applicable Issuing Bank, at any time and from
time to time during the Availability Period; provided that no Letter of Credit
shall be issued if (i) the aggregate LC Exposure would exceed the Total LC
Commitment, (ii) the total Revolving Credit Exposures would exceed the Total
Commitment or (iii) the LC Exposure of any Issuing Bank would exceed the LC
Commitment of such Issuing Bank.  In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by the Borrower to,
or entered into by the Borrower with, the applicable Issuing Bank relating to
any Letter of Credit, the terms and conditions of this Agreement shall control.

 

(b)                                 Notice of Issuance, Amendment, Renewal,
Extension; Certain Conditions.  To request the issuance of a Letter of Credit
(or the amendment, renewal or extension of an outstanding Letter of Credit), the
Borrower shall hand deliver or facsimile or transmit by portable document format
(.pdf) (or other electronic communication, if arrangements for doing so have
been approved by the applicable Issuing Bank) to such Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance,

 

23

--------------------------------------------------------------------------------


 

amendment, renewal or extension (which shall be a Business Day), the date on
which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section), the amount of such Letter of Credit, the name
and address of the beneficiary thereof and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit.  If
requested by the Issuing Bank, the Borrower also shall submit a letter of credit
application on such Issuing Bank’s standard form in connection with any request
for a Letter of Credit.  A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the Borrower shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension the
aggregate amount of the Revolving Credit Exposures of all Lenders shall not
exceed the Total Commitment.  Each issuance, amendment, renewal or extension of
a Letter of Credit shall be deemed to constitute a representation and warranty
by the Borrower on the date thereof as to the matters specified in
Section 5.2.1.

 

(c)                                  Expiration Date.  Each Letter of Credit
shall expire at or prior to the close of business on the earlier of (i) the date
one year after the date of the issuance of such Letter of Credit, provided that
any Letter of Credit may provide for the renewal thereof for additional one year
periods (which shall in no event extend beyond the date referred to in clause
(ii) hereof) and (ii) the date that is five Business Days prior to the then
effective Maturity Date.

 

(d)                                 Participations.  By the issuance of a Letter
of Credit (or an amendment to a Letter of Credit increasing the amount thereof)
and without any further action on the part of the Issuing Bank or the Lenders,
the Issuing Bank hereby grants to each Lender, and each Lender hereby acquires
from the Issuing Bank, a participation in such Letter of Credit equal to such
Lender’s Percentage of the aggregate amount available to be drawn under such
Letter of Credit.  In consideration and in furtherance of the foregoing, each
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for the account of such Issuing Bank, such Lender’s Percentage of each LC
Disbursement made by such Issuing Bank and not reimbursed by the Borrower on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Borrower for any reason.  Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.

 

(e)                                  Reimbursement.  If an Issuing Bank shall
make any LC Disbursement in respect of a Letter of Credit, the Borrower shall
reimburse such LC Disbursement by paying to the Administrative Agent an amount
equal to such LC Disbursement not later than 1:00 pm, Central time, on the date
that such LC Disbursement is made, if the Borrower shall have received notice of
such LC Disbursement prior to 10:00 a.m., Central time, on such date, or, not
later than 1:00 pm, Central time, on the Business Day immediately following the
day that the Borrower receives such notice, if such notice is not received prior
to such time on the day of such LC Disbursement; provided that the Borrower may,
subject to the conditions to borrowing set forth herein, request in accordance
with Section 2.5.1 that such payment be financed with a Base Rate Loan in an
equivalent amount and, to the extent so financed, the Borrower’s obligation to
make

 

24

--------------------------------------------------------------------------------


 

such payment shall be discharged and replaced by the resulting Borrowing.  If
the Borrower fails to make such payment when due, the Administrative Agent shall
notify each Lender of the applicable LC Disbursement, the payment then due from
the Borrower in respect thereof and such Lender’s Percentage thereof.  Promptly
following receipt of such notice, each Lender shall pay to the Administrative
Agent its Percentage of the payment then due from the Borrower, in the same
manner as provided with respect to Revolving Loans made by such Lender, and the
Administrative Agent shall promptly pay to such Issuing Bank the amounts so
received by it from the Lenders.  Promptly following receipt by the
Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to such
Issuing Bank or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse such Issuing Bank, then to such Lenders and the Issuing
Bank as their interests may appear.  Any payment made by a Lender pursuant to
this paragraph to reimburse such Issuing Bank for any LC Disbursement (other
than the funding of Base Rate Loans pursuant to Section 2.5.1 as contemplated
above) shall not constitute a Loan and shall not relieve the Borrower of its
obligation to reimburse such LC Disbursement.

 

(f)                                   Obligations Absolute.  The Borrower’s
obligation to reimburse LC Disbursements as provided in paragraph (e) of this
Section shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
the Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit, or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff against, the
Borrower’s obligations hereunder.  Neither the Administrative Agent, the Lenders
nor the Issuing Bank, nor any of their Related Parties, shall have any liability
or responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Bank; provided that the foregoing shall
not be construed to excuse the Issuing Bank from liability to the Borrower to
the extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof.  The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of the Issuing Bank (as finally determined by a court of
competent jurisdiction), the Issuing Bank shall be deemed to have exercised care
in each such determination.  In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for

 

25

--------------------------------------------------------------------------------


 

further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.

 

(g)                                  Disbursement Procedures.  The applicable
Issuing Bank shall, promptly following its receipt thereof, examine all
documents purporting to represent a demand for payment under a Letter of
Credit.  Such Issuing Bank shall promptly notify the Administrative Agent and
the Borrower by telephone (confirmed by facsimile or portable document format
(.pdf) or other electronic communication) of such demand for payment and whether
the Issuing Bank has made or will make an LC Disbursement thereunder; provided
that any failure to give or delay in giving such notice shall not relieve the
Borrower of its obligation to reimburse the Issuing Bank and the Lenders with
respect to any such LC Disbursement.

 

(h)                                 Interim Interest.  If an Issuing Bank shall
make any LC Disbursement, then, unless the Borrower shall reimburse such LC
Disbursement in full on the date such LC Disbursement is made, the unpaid amount
thereof shall bear interest, for each day from and including the date such LC
Disbursement is made to but excluding the date that the Borrower reimburses such
LC Disbursement, at the rate per annum then applicable to Base Rate Loans;
provided that, if the Borrower fails to reimburse such LC Disbursement when due
pursuant to paragraph (e) of this Section, then Section 3.2.2 shall apply. 
Interest accrued pursuant to this paragraph shall be for the account of the
Issuing Bank, except that interest accrued on and after the date of payment by
any Lender pursuant to paragraph (e) of this Section to reimburse the Issuing
Bank shall be for the account of such Lender to the extent of such payment.

 

(i)                                     Removal of an Issuing Bank.  Any Issuing
Bank may be removed or replaced at any time by written agreement among the
Borrower, the Administrative Agent and the successor Issuing Bank, if any.  The
Administrative Agent shall notify the Lenders of any such removal or replacement
of an Issuing Bank.  At the time any such removal or replacement shall become
effective, the Borrower shall pay all unpaid fees accrued for the account of the
removed or replaced Issuing Bank pursuant to Section 3.3.3.  If such Issuing
Bank is replaced, from and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of such
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require.  After the removal
or replacement of an Issuing Bank hereunder, the removed or replaced Issuing
Bank shall remain a party hereto and shall continue to have all the rights and
obligations of an Issuing Bank under this Agreement with respect to Letters of
Credit issued by it prior to such removal or replacement, but shall not be
required to issue additional Letters of Credit.

 

(j)                                    Cash Collateralization.  If the
Obligations have become immediately due and payable pursuant to Article VIII, on
the Business Day that the Borrower receives notice from the Administrative Agent
(or, if the maturity of the Loans has been accelerated, Lenders with LC Exposure
representing greater than 50% of the total LC Exposure) demanding the deposit of
cash collateral pursuant to this paragraph, the Borrower shall Cash
Collateralize the LC Exposure as of such date plus any accrued and unpaid
interest thereon; provided that the obligation to Cash Collateralize such
amounts shall become effective immediately, and such Cash Collateral shall

 

26

--------------------------------------------------------------------------------


 

become immediately due and payable, without demand or other notice of any kind,
upon the Obligations having become immediately due and payable as a result of an
Event of Default with respect to the Borrower described in Section 8.1.9.  Such
deposit shall be held by the Administrative Agent as collateral for the payment
and performance of the obligations of the Borrower under this Agreement.  The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account for purposes described in this
Section 2.11. Other than any interest earned on the investment of Cash
Collateral, which investments shall be made at the option and sole discretion of
the Administrative Agent and at the Borrower’s risk and expense, such deposits
of Cash Collateral shall not bear interest.  Interest or profits, if any, on
such investments shall accumulate in such account.  Cash Collateral shall be
applied by the Administrative Agent to reimburse the Issuing Banks for LC
Disbursements for which they have not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Lenders with LC Exposure
representing greater than 50% of the total LC Exposure), be applied to satisfy
other Obligations of the Borrower.

 

SECTION 2.12                                      Defaulting Lenders.

 

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

 

(a)                                 Commitment fees shall cease to accrue on the
unfunded portion of the Commitment of such Defaulting Lender pursuant to
Section 3.3.1 and the Defaulting Lender shall forfeit any right to Letter of
Credit Fees pursuant to Section 3.3.2;

 

(b)                                 the Commitment of such Defaulting Lender
shall not be included in determining whether all Lenders or the Required Lenders
have taken or may take any action hereunder (including any consent to any
amendment or waiver pursuant to Section 10.1), provided that any waiver,
amendment or modification that (x) reduces the amount of principal of or the
rate at which interest is payable on the Loans of such Defaulting Lender,
(y) increases the Defaulting Lender’s Commitment or (z) extends the dates fixed
for payments of principal or interest on the Loans of such Defaulting Lender
shall require the approval or consent of such Defaulting Lender;

 

(c)                                  if any LC Exposure exist at the time a
Lender becomes a Defaulting Lender then:

 

(i)                                     all or any part of such LC Exposure
shall be reallocated ratably among the non-Defaulting Lenders in accordance with
their respective Commitment Percentages (determined without regard to such
Defaulting Lender’s Commitment Percentage) and this obligation to reallocate
shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to reallocation that any
non-Defaulting Lender may have or have had against an Issuing Bank, the Borrower
or any other Lender (including the Defaulting Lender); provided that such LC
Exposure shall be reallocated among the non-Defaulting Lenders only to the
extent that (x) the sum of all non-Defaulting Lenders’ Loans and all
non-Defaulting Lenders’ LC Exposure plus such Defaulting Lender’s LC Exposure
does not

 

27

--------------------------------------------------------------------------------


 

exceed the total of all non-Defaulting Lenders’ Commitments, (y) the sum of each
non-Defaulting Lender’s Loans and such non-Defaulting Lender’s LC Exposure plus
its reallocated share of such Defaulting Lender’s LC Exposure does not exceed
such non-Defaulting Lender’s Commitment and (z) the conditions set forth in
Section 5.2 are satisfied at such time;

 

(ii)                                  if the reallocation described in clause
(i) above cannot, or can only partially, be effected, the Borrower shall, within
one Business Day following notice by the Administrative Agent, Cash
Collateralize such Defaulting Lender’s LC Exposure (determined after giving
effect to any partial reallocation pursuant to clause (i) above and any Cash
Collateral provided by such Defaulting Lender) in accordance with procedures set
forth in Section 2.11(j) for so long as such LC Exposure are outstanding;

 

(iii)                               to the extent that the Borrower Cash
Collateralizes any portion of such Defaulting Lender’s LC Exposure pursuant to
this Section 2.12(c), the Borrower shall not be required to pay any fees
pursuant to Section 3.3.2 with respect to such Defaulting Lender’s LC Exposure
during the period such Defaulting Lender’s LC Exposure is Cash Collateralized;

 

(iv)                              to the extent that the LC Exposure of the
non-Defaulting Lenders are reallocated pursuant to this Section 2.12(c), the
fees payable to the Lenders pursuant to Section 3.3.2 shall be adjusted in
accordance with such non-Defaulting Lenders’ Commitment Percentages of the
reallocated LC Exposure; and

 

(v)                                 to the extent that any Defaulting Lender’s
LC Exposure is neither Cash Collateralized nor reallocated pursuant to
Section 2.12(c), then, without prejudice to any rights or remedies of an Issuing
Bank or any Lender hereunder, the portion of Letter of Credit fees payable under
Section 3.3.2 corresponding to such Defaulting Lender’s LC Exposure that are
neither so Cash Collateralized nor reallocated shall be payable to the Issuing
Banks ratably in accordance with their respective undrawn amounts of Letters of
Credit issued and unreimbursed LC Exposure until such LC Exposures are Cash
Collateralized and/or reallocated;

 

(d)                                 so long as any Lender is a Defaulting
Lender, an Issuing Bank shall not be required to issue, amend or increase any
Letter of Credit, unless that Issuing Bank is satisfied that the related
exposure will be 100% covered by the Commitments of the non-Defaulting Lenders
and/or Cash Collateral that will be provided by the Borrower in accordance with
Section 2.12(c), or such Defaulting Lender and participating interests in any
such newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.12(c)(i) (and
Defaulting Lenders shall not participate therein); and

 

(e)                                  any amount payable to such Defaulting
Lender hereunder (whether on account of principal, interest, fees or otherwise
and including any amount that would otherwise be payable to such Defaulting
Lender) shall, to the extent permitted by applicable law, in lieu of being
distributed to such Defaulting Lender, be retained by the Administrative Agent
in a segregated account and, subject to any applicable requirements of law, be
applied at such time or times as may be determined by the Administrative Agent
(i) first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder; (ii) second, to the payment of any amounts owing
by such Defaulting Lender to any Issuing Bank hereunder, (iii) third, to the
funding of any Loan or the funding or Cash Collateralization of any
participating interest in any

 

28

--------------------------------------------------------------------------------


 

Letter of Credit in respect of which such Defaulting Lender has failed to fund
its portion thereof as required by this Agreement, (iv) fourth, if so determined
by the Administrative Agent and the Borrower, held in such account as Cash
Collateral for future funding obligations of the Defaulting Lender under this
Agreement, (v) fifth, pro rata, to the payment of any amounts owing to the
Lenders as a result of any judgment of a court of competent jurisdiction
obtained by any Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement, (vi) sixth,
so long as no Event of Default then exists, to the payment of any amounts owing
to the Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement and
(vii) seventh, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if such payment is (x) a prepayment of the
principal amount of any Loans or reimbursement obligations in respect of Letter
of Credit Disbursements of which a Defaulting Lender has not funded its
participation obligations and (y) made at a time when the conditions set forth
in Section 5.2.1 are satisfied or waived, such payment shall be applied solely
to prepay the Loans of, and reimbursement obligations owed to, all
non-Defaulting Lenders pro rata prior to being applied to the prepayment of any
Loans, or reimbursements obligations owed to, any Defaulting Lender.

 

(f)                                   In the event that the Administrative
Agent, the Borrower and an Issuing Bank each agrees that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be Defaulting Lender,
then the LC Exposure of the Lenders shall be readjusted to reflect the inclusion
of such Lender’s Commitment and on such date such Lender shall purchase at par
such of the Loans of the other Lenders as necessary in order for such Lender to
hold such Loans in accordance with its Commitment Percentage; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

 

ARTICLE III
REPAYMENTS, PREPAYMENTS, INTEREST AND FEES

 

SECTION 3.1                                             Repayments and
Prepayments.  The Borrower shall repay in full the unpaid principal amount of
each Loan on the Maturity Date.  Prior thereto, the Borrower:

 

(a)                                 may, from time to time on any Business Day,
make a voluntary prepayment, in whole or in part, of the outstanding principal
amount of any Loans; provided, however, that (i) any such prepayment shall be
applied to the Lenders among Loans having the same Type and, if applicable,
having the same Interest Period; (ii) all such voluntary prepayments of
Eurodollar Loans shall require at least three Business Days’ prior written
notice to the Administrative Agent; (iii) all such voluntary prepayments of Base
Rate Loans shall be permitted on the same day as written notice is received by
the Administrative Agent; and (iv) except in the case of a prepayment pursuant
to Section 3.1(c), all such voluntary partial prepayments shall be in an minimum
amount of $3,000,000 and an integral multiple of $1,000,000;

 

29

--------------------------------------------------------------------------------


 

(b)                                 shall, immediately upon any acceleration of
the Maturity Date pursuant to Section 8.2 or Section 8.3, repay all Loans
unless, pursuant to Section 8.3, only a portion of all Loans is so accelerated;
and

 

(c)                                  at any time when the aggregate amount of
the Revolving Credit Exposures of all Lenders exceeds the Total Commitment then
in effect, shall (i) first, immediately prepay outstanding Loans in an amount
equal to the lesser of such excess and the outstanding principal balance of
Loans and (ii) second, if after giving effect to the prepayment required in
clause (i) above, the aggregate amount of the Revolving Credit Exposures of all
Lenders still exceeds the Total Commitment then in effect, immediately Cash
Collateralize such Revolving Credit Exposure in conformity with
Section 2.11(j) in an amount equal to such remaining excess.

 

Each prepayment of any Loans made pursuant to this Section shall be without
premium or penalty, except as may be required by Section 4.4.  No voluntary
prepayment of principal of any Loans shall cause a reduction in the Commitments
or the Total Commitment.

 

SECTION 3.2                                             Interest Provisions. 
Interest on the outstanding principal amount of Loans shall accrue and be
payable in accordance with this Section 3.2.

 

SECTION 3.2.1                                   Rates.  Pursuant to an
appropriately delivered Borrowing Request or Continuation/Conversion Notice, the
Borrower may elect that Loans comprising a Borrowing accrue interest at a rate
per annum: (a) on that portion maintained from time to time as a Base Rate Loan,
equal to the Base Rate plus the Applicable Margin for Base Rate Loans, if any,
from time to time in effect; and (b) on that portion maintained as a Eurodollar
Loan, during each Interest Period applicable thereto, equal to the sum of the
Eurodollar Rate for such Interest Period plus the Applicable Margin for
Eurodollar Loans.  All Eurodollar Borrowings shall bear interest from and
including the first day of the applicable Interest Period to (but not including)
the last day of such Interest Period at the interest rate determined as
applicable to such Eurodollar Borrowing.

 

SECTION 3.2.2                                   Post-Maturity Rates.  While any
Event of Default is continuing, at the option of the Required Lenders, the
Borrower shall pay, but only to the extent permitted by law, interest (after as
well as before judgment) on all outstanding Obligations at a rate per annum
equal to the Base Rate plus the Applicable Margin for Base Rate Loans, if any,
plus the Default Margin; provided, however, notwithstanding the foregoing, that
interest for a Eurodollar Loan shall accrue for the then effective Interest
Period at a rate per annum equal to the Eurodollar Rate currently applicable to
such Eurodollar Loan plus the Default Margin.

 

SECTION 3.2.3                                   Payment Dates.  Interest accrued
on each Borrowing shall be payable, without duplication, on the following dates
(each a “Payment Date”): (a) on the Maturity Date; (b)  with respect to Base
Rate Loans, on each Quarterly Payment Date occurring after the Effective Date;
and (c) with respect to Eurodollar Borrowings, on the last day of the applicable
Interest Period (and, if such Interest Period shall exceed three months, every
three months from the first day of such Interest Period) and, in the event of
any

 

30

--------------------------------------------------------------------------------


 

repayment or prepayment of a Eurodollar Borrowing prior to the last day of the
applicable Interest Period, accrued interest on the principal amount repaid or
prepaid to but not including the date of such repayment or prepayment, shall be
payable on the date thereof.

 

SECTION 3.3                                             Fees.  The Borrower
agrees to pay the fees set forth in this Section 3.3.  All such fees shall be
non-refundable.

 

SECTION 3.3.1                                   Commitment Fees.  The Borrower
agrees to pay to the Administrative Agent for the account of each Lender a
commitment fee in an amount equal to the product of the Applicable Commitment
Fee Rate times the daily average unused amount of such Lender’s Commitment
during the period from and including the Effective Date to but excluding the
date on which such Lender’s Commitment terminates.  Accrued commitment fees
shall be payable in arrears on each Quarterly Payment Date thereafter and on the
Maturity Date.

 

SECTION 3.3.2                                   Letter of Credit Fees.  The
Borrower agrees to pay, quarterly in arrears (i) to the Administrative Agent for
the account of each Lender a participation fee with respect to such Lender’s
participations in Letters of Credit, which shall accrue at the same Applicable
Margin then in effect used to determine the interest rate applicable to
Eurodollar Loans on the average daily amount of such Lender’s LC Exposure
attributable to Letters of Credit (excluding any portion thereof attributable to
unreimbursed LC Disbursements) for such quarter during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender’s Commitment terminates and the date on which such Lender ceases to
have any LC Exposure; and (ii) to each Issuing Bank a fronting fee to be agreed
with such Issuing Bank (but in any event not to exceed .20% per annum) which
fronting fee shall accrue on the average daily amount of the LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
applicable to such Issuing Bank for such quarter during the period from and
including the Effective Date to but excluding the later of the date of
termination of the Commitments and the date on which there ceases to be any LC
Exposure, as well as such Issuing Bank’s standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder.  Participation fees and fronting fees accrued through
and including the last day of March, June, September and December of each year
shall be payable on the third (3) Business Day following such last day,
commencing on the first such date to occur after the Effective Date; provided
that all such fees shall be payable on the date on which the Commitments
terminate and any such fees accruing after the date on which the Commitments
terminate shall be payable on demand.  Any other fees payable to an Issuing Bank
pursuant to this paragraph shall be payable within ten (10) days after demand. 
All participation fees and fronting fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

 

SECTION 3.4                                             Payments to
Administrative Agent.  The Borrower shall make all payments to the
Administrative Agent by wire transfer of same day or immediately available
funds.

 

31

--------------------------------------------------------------------------------


 

ARTICLE IV
CERTAIN EURODOLLAR AND OTHER PROVISIONS

 

SECTION 4.1                                             Eurodollar Lending
Unlawful.  If any Lender shall determine (which determination shall, upon notice
thereof to the Borrower and the Lenders, be conclusive and binding on the
Borrower) that the introduction of or any change in or in the interpretation of
any law makes it unlawful, or any central bank or other governmental authority
asserts that it is unlawful, for such Lender to make, continue or maintain any
Borrowing as, or to convert any Borrowing into, a Eurodollar Borrowing, the
obligations of such Lender to make, continue, maintain or convert any such
Borrowings shall, upon such determination, forthwith be suspended until such
Lender shall notify the Administrative Agent that the circumstances causing such
suspension no longer exist, and all Eurodollar Borrowings of such Lender shall
automatically convert into Base Rate Loans at the end of the then current
Interest Periods with respect thereto or sooner, if required by such law or
assertion; provided, however, that the obligation of such Lender to make,
continue, maintain or convert any such Eurodollar Borrowings shall remain
unaffected if such Lender can designate a different Eurodollar Office for the
making, continuance, maintenance or conversion of Eurodollar Borrowings and such
designation will not, in the sole discretion of such Lender, be otherwise
disadvantageous to such Lender.

 

SECTION 4.2                                             Deposits Unavailable or
Eurodollar Interest Rate Unascertainable.  If the Administrative Agent shall
have determined that, by reason of circumstances affecting the Administrative
Agent’s relevant market, adequate means do not exist for ascertaining the
interest rate applicable hereunder to Eurodollar Borrowings, then, upon notice
from the Administrative Agent to the Borrower and the Lenders, the obligations
of all Lenders under Section 2.5.2 and Section 2.6 to make or continue any
Borrowings as, or to convert any Borrowings into, Eurodollar Borrowings shall
forthwith be suspended until the Administrative Agent shall notify the Borrower
and the Lenders that the circumstances causing such suspension no longer exist.

 

SECTION 4.3                                             Increased Eurodollar
Borrowing Costs, etc.  The Borrower agrees to reimburse each Lender and Issuing
Bank for any increase in the cost to such Lender or Issuing Bank of, or any
reduction in the amount of any sum receivable by such Lender or Issuing Bank in
respect of, making, continuing or maintaining (or of its obligation to make,
continue or maintain) any Borrowings as, or of converting (or of its obligation
to convert) any Borrowings into, Eurodollar Borrowings or participating in,
issuing or maintaining any Letter of Credit.  Such Lender or Issuing Bank shall
promptly notify the Administrative Agent and the Borrower in writing of the
occurrence of any such event, such notice to state, in reasonable detail, the
reasons therefor and the additional amount required fully to compensate such
Lender or Issuing Bank for such increased cost or reduced amount; provided,
however, that such Lender or Issuing Bank shall designate a different Eurodollar
Office if such designation will avoid the need for, or reduce the amount of,
such compensation and will not, in the sole discretion of such Lender or Issuing
Bank, be otherwise disadvantageous to such Lender.  Such additional amounts
shall be payable by the Borrower directly to such Lender or Issuing Bank within
fifteen days of Borrower’s receipt of such notice, and such notice shall be
rebuttable presumptive evidence of the amount payable by the Borrower.

 

32

--------------------------------------------------------------------------------


 

SECTION 4.4                                             Funding Losses.  In the
event any Lender shall incur any loss or expense (including any loss or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by such Lender to make, continue or maintain any portion of the
principal amount of any Borrowing as, or to convert any portion of the principal
amount of any Borrowing into, a Eurodollar Borrowing) as a result of (a) any
conversion or repayment or prepayment of the principal amount of any Eurodollar
Borrowings on a date other than the scheduled last day of the Interest Period
applicable thereto, whether pursuant to Section 3.1 or otherwise, (b) any
Borrowings not being made as Eurodollar Borrowings in accordance with the
Borrowing Request therefor, (c) any Borrowings not being continued as, or
converted into, Eurodollar Borrowings in accordance with the
Continuation/Conversion Notice, or (d) the assignment of any Eurodollar
Borrowing other than on the last day of the Interest Period applicable thereto
as a result of a request by the Borrower pursuant to Section 4.10, then, upon
the written notice of such Lender to the Borrower (with a copy to the
Administrative Agent), the Borrower shall, within fifteen days of its receipt
thereof, pay directly to such Lender such amount as will (in the reasonable
determination of such Lender) reimburse such Lender for such loss or expense. 
Such written notice (which shall include calculations in reasonable detail and
supporting documentation) shall be rebuttable presumptive evidence of the amount
payable by the Borrower.

 

SECTION 4.5                                             Increased Capital
Costs.  If any change in, or the introduction, adoption, effectiveness,
interpretation, reinterpretation or phase-in of, any law or regulation,
directive, guideline, decision or request (whether or not having the force of
law) of any court, central bank, regulator or other governmental authority
affects or would affect the liquidity or the amount of capital required or
expected to be maintained by any Lender or any Issuing Bank or any Person
controlling such party, and such Lender or Issuing Bank determines (in its sole
discretion) that the rate of return on its or such controlling Person’s capital
as a consequence of its Commitments or the Borrowings made by such Lender or
Issuing Bank is reduced to a level below that which such Lender or Issuing Bank
or such controlling Person could have achieved but for the occurrence of any
such circumstance, then, in any such case upon notice from time to time by such
Lender or Issuing Bank to the Borrower, the Borrower shall pay directly to such
Lender or Issuing Bank, within fifteen days, additional amounts sufficient to
compensate such Lender or Issuing Bank or such controlling Person for such
reduction in rate of return; provided, however, that such Lender or Issuing Bank
shall designate a different Domestic or Eurodollar Office if such designation
will avoid the need for, or reduce the amount of, such compensation and will
not, in the sole discretion of such Lender or Issuing Bank, be otherwise
disadvantageous to such Lender or Issuing Bank.  A statement of such Lender or
Issuing Bank as to any such additional amount or amounts (including calculations
thereof in reasonable detail and supporting documentation) shall be rebuttable
presumptive evidence of the amount payable by the Borrower.  In determining such
amount, such Lender or Issuing Bank may use any reasonable method of averaging
and attribution that it (in its sole discretion) shall deem applicable.  For the
purposes of this Section 4.5, the Dodd Frank Wall Street Reform and Consumer
Protection Act, Basel III and all rules, regulations, orders, requests,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities in connection
therewith are deemed to have been adopted and gone into effect after the date of
this Agreement.  Failure or delay on the part of any Lender or Issuing Bank to
demand compensation pursuant to this Section 4.5 shall not constitute a waiver
of such Lender’s or Issuing Bank’s right

 

33

--------------------------------------------------------------------------------


 

to demand such compensation; provided that the Borrower shall not be required to
compensate a Lender or Issuing Bank pursuant to this Section 4.5 for any
increased costs incurred or reductions suffered more than 90 days prior to the
date that such Lender or Issuing Bank, as the case may be, notifies the Borrower
of the change in law giving rise to such increased costs or reductions, and of
such Lender’s or Issuing Bank’s intention to claim compensation therefor (except
that, if the change in law giving rise to such increased costs or reductions is
retroactive, then the 90 day period referred to above shall be extended to
include the period of retroactive effect thereof).

 

SECTION 4.6                                             Taxes.

 

SECTION 4.6.1                                   All payments by the Borrower of
principal of, and interest on, the Borrowings and all other amounts payable
hereunder shall be made free and clear of and without deduction for any Taxes. 
In the event that any withholding or deduction from any payment to be made by or
on account of any obligation of the Borrower under any Loan Document is required
in respect of any Taxes pursuant to any applicable law, rule or regulation, then
the Borrower will, within fifteen days (a) pay directly to the relevant
authority the full amount required to be so withheld or deducted; (b) forward to
the Administrative Agent an official receipt or other documentation satisfactory
to the Administrative Agent evidencing such payment to such authority; and
(c) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, pay to the Administrative Agent for the account of each
applicable Lender or Issuing Bank such additional amount or amounts as is
necessary to ensure that the net amount actually received by each Lender and
Issuing Bank will equal the full amount such Lender or Issuing Bank would have
received had no such withholding or deduction been required.  A statement of
such Lender or Issuing Bank as to any such amount or amounts (including
calculations, in reasonable detail, showing how such Lender or Issuing Bank
computed such amount or amounts) shall be promptly furnished by such Lender or
Issuing Bank to the Borrower and shall be rebuttable presumptive evidence of
such amount or amounts.

 

SECTION 4.6.2                                   If any Indemnified Taxes are
directly asserted against the Administrative Agent, any Lender or any Issuing
Bank with respect to any payment received by the Administrative Agent, such
Lender or such Issuing Bank hereunder, the Administrative Agent, such Lender or
such Issuing Bank may pay such Indemnified Taxes and the Borrower will promptly
pay such additional amounts (including any penalties, interest or expenses) as
is necessary in order that the net amount received by such person after the
payment of such Indemnified Taxes (including any Taxes on such additional
amount) shall equal the amount such person would have received had not such
Taxes been asserted; provided that the Borrower will not be obligated to pay
such additional amounts to the Administrative Agent, such Lender or such Issuing
Bank to the extent that such additional amounts shall have been incurred as a
consequence of the Administrative Agent’s, such Lender’s, or such Issuing Bank’s
gross negligence or willful misconduct, as the case may be.

 

SECTION 4.6.3                                   If the Borrower fails to pay any
Indemnified Taxes when due to the appropriate taxing authority or fails to remit
to the Administrative Agent, for the account of the respective Lenders or
Issuing Banks, the required receipts or other required documentary evidence, the
Borrower shall indemnify such Lenders and Issuing Banks for any incremental
Indemnified Taxes, interest or penalties that may become payable by any Lender
or

 

34

--------------------------------------------------------------------------------


 

Issuing Bank as a result of any such failure.  For purposes of this Section, a
distribution hereunder by the Administrative Agent, any Lender or any Issuing
Bank to or for the account of any Lender or Issuing Bank shall be deemed a
payment by the Borrower.

 

SECTION 4.6.4                                   (a) Each Lender that is
organized under the laws of a jurisdiction other than the United States shall,
prior to the due date of any payments of the Loans under this Agreement, execute
and deliver to the Borrower and the Administrative Agent, on or about the first
scheduled Payment Date in each Fiscal Year and as otherwise reasonably requested
by the Borrower or the Administrative Agent, one or more (as the Borrower or the
Administrative Agent may reasonably request) executed originals of United States
Internal Revenue Service Form W-8BEN, Form W-8BEN-E, Form W-8IMY (with
documentation of the direct and indirect beneficial owners of such entity
attached thereto) or Form W-8 ECI or such other forms or documents (or successor
forms or documents), appropriately completed, as may be applicable to establish
the extent, if any, to which a payment to such Lender is exempt from withholding
or deduction of Taxes, and shall (but only so long as such Lender remains
lawfully able to do so) deliver to the Borrower and the Administrative Agent
additional copies of such forms on or before the date that such forms expire or
become obsolete or after the occurrence of an event requiring a change in the
most recent form so delivered by it and such amendments thereto as may be
reasonably requested by the Borrower or the Administrative Agent, in each case
certifying that such Lender is entitled to benefits under an income tax treaty
to which the United States is a party which reduces the rate of withholding tax
on payments of interest or fees or certifying that the income receivable
pursuant to this Agreement is effectively connected with the conduct of a trade
or business in the United States.  If the form provided by a Lender at the time
such Lender first becomes a party to this Agreement indicates a United States
withholding tax rate in excess of zero, withholding tax at such rate shall be
considered an “Excluded Tax”.  For any period with respect to which a Lender has
failed to provide the Borrower and the Administrative Agent with the forms
required pursuant to this paragraph, if any (other than if such failure is due
to a change in treaty, law or regulation occurring subsequent to the date on
which a form originally was required to be provided), such Lender shall not be
entitled to indemnification under this Section with respect to Indemnified Taxes
imposed by the United States which Indemnified Taxes would not have been imposed
but for such failure to provide such form.

 

(b)                                 If any Lender or the Administrative Agent is
a U.S. Person, such Lender or Administrative Agent shall deliver to the Borrower
and the Administrative Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of United States Internal Revenue Service Form W-9 certifying that
such Lender is exempt from U.S. federal backup withholding tax.

 

SECTION 4.6.5                                   If the Borrower is required to
pay additional amounts to or for the account of any Lender or Issuing Bank
pursuant to this Section 4.6, then such Lender or Issuing Bank will change the
jurisdiction of its applicable Eurodollar or Domestic Office so as to eliminate
or reduce any such additional payment which may thereafter accrue if such
change, in the sole discretion of such Lender or Issuing Bank, is not otherwise
disadvantageous to such Lender or Issuing Bank.  No Lender or Issuing Bank shall
be entitled to receive any greater payment under this Section as a result of the
designation by such Lender or

 

35

--------------------------------------------------------------------------------


 

Issuing Bank of a different applicable Eurodollar or Domestic Office after the
date hereof, unless such designation is made with the Borrower’s prior written
consent or by reason of the provisions of Sections 4.1, 4.3 or 4.5 requiring
such Lender or Issuing Bank to designate a different applicable Eurodollar or
Domestic Office under certain circumstances or at a time when the circumstances
giving rise to such greater payment did not exist.

 

SECTION 4.6.6                                   If a payment made to a Lender or
Issuing Bank under this Agreement or any other Loan Document would be subject to
U.S. federal withholding of Taxes imposed by FATCA if such Lender were to fail
to comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
or Issuing Bank shall deliver to the Borrower and the Administrative Agent, at
the time or times prescribed by law and at such time or times reasonably
requested by either the Borrower or the Administrative Agent, such documentation
prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by either the Borrower or the Administrative Agent, as
applicable, as may be necessary for either the Borrower or the Administrative
Agent, as applicable, to comply with its obligations under FATCA, to determine
that such Lender or Issuing Bank has complied with such Lender’s or Issuing
Bank’s obligations under FATCA or to determine the amount to deduct and withhold
from such payment.  Solely for purposes of this Section 4.6.6, “FATCA” shall
include any amendments made to FATCA after the date of this Agreement.

 

SECTION 4.6.7                                   Each Lender and the
Administrative Agent agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.

 

SECTION 4.6.8                                   If any party determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified pursuant to this Section 4.6, it shall
pay to the indemnifying party an amount equal to such refund (but only to the
extent of indemnity payments made under this Section 4.6 with respect to the
Taxes giving rise to such refund), net of all out-of-pocket expenses (including
Taxes) of such indemnified party and without interest (other than any interest
paid by the relevant governmental authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this Section 4.6.8 (plus
any penalties, interest or other charges imposed by the relevant governmental
authority) in the event that such indemnified party is required to repay such
refund to such governmental authority.  This Section 4.6.8 shall not be
construed to require any indemnified party to make available its Tax returns (or
any other information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

SECTION 4.6.9           To the extent not indemnified pursuant to Section 4.6.1
or Section 4.6.2, the Borrower shall timely pay to the relevant authority, in
accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for, Other Taxes.

 

36

--------------------------------------------------------------------------------


 

SECTION 4.7                     Special Fees in Respect of Reserve
Requirements.  With respect to Eurodollar Borrowings, the Borrower agrees to pay
to each Lender on appropriate Payment Dates, as additional interest, such
amounts as will compensate such Lender for any cost to such Lender, from time to
time, of any reserve, special deposit, special assessment or similar capital
requirements against assets of, deposits with or for the account of, or credit
extended by, such Lender which are imposed on, or deemed applicable by, such
Lender, from time to time, under or pursuant to (a) any Law, treaty, regulation
or directive now or hereafter in effect (including, without limitation,
Regulation D of the Board of Governors of the Federal Reserve System but
excluding any reserve requirement included in the definition of Eurodollar Rate
in Section 1.1), (b) any interpretation or application thereof by any
governmental authority, agency or instrumentality charged with the
administration thereof or by any court, central bank or other fiscal, monetary
or other authority having jurisdiction over the Eurodollar Borrowings or the
office of such Lender where its Eurodollar Borrowings are lodged, or (c) any
requirement imposed or requested by any court, governmental authority, agency or
instrumentality or central bank, fiscal, monetary or other authority, whether or
not having the force of law.  A written notice as to the amount of any such cost
or any change therein (including calculations, in reasonable detail, showing how
such Lender computed such cost or change) shall be promptly furnished by such
Lender to the Borrower and shall be rebuttable presumptive evidence of such cost
or change.  The Borrower will not be responsible for paying any amounts pursuant
to this Section accruing prior to 90 days prior to the receipt by the Borrower
of the written notice referred to in the preceding sentence.  Within fifteen
(15) days after such certificate is furnished to the Borrower, the Borrower will
pay directly to such Lender such additional amount or amounts as will compensate
such Lender for such cost or change.

 

SECTION 4.8                     Payments, Computations, etc. Unless otherwise
expressly provided, all payments by the Borrower pursuant to this Agreement or
any other Loan Document shall be made by the Borrower to the Administrative
Agent for the pro rata account of the Lenders entitled to receive such payment. 
All such payments required to be made to the Administrative Agent shall be made,
without setoff, deduction or counterclaim, not later than 1:00 p.m., Central
time, on the date due, in same day or immediately available funds, to such
account as the Administrative Agent shall specify from time to time by notice to
the Borrower.  Funds received after that time shall be deemed to have been
received by the Administrative Agent on the next succeeding Business Day.  The
Administrative Agent shall promptly remit in same day funds to each Lender its
share, if any, of such payments received by the Administrative Agent for the
account of such Lender.  All interest and fees shall be computed on the basis of
the actual number of days (including the first day but excluding the last day)
occurring during the period for which such interest or fee is payable over a
year comprised of 360 days (or, in the case of interest on a Base Rate Loan, 365
days or, if appropriate, 366 days).  Whenever any payment to be made shall
otherwise be due on a day which is not a Business Day, such payment shall
(except as otherwise required by clause (b) of the definition of the term
“Interest Period” with respect to Eurodollar Loans) be made on the next
succeeding Business Day and such extension of time shall be included in
computing interest and fees, if any, in connection with such payment.

 

SECTION 4.9                     Sharing of Payments.  If any Lender shall obtain
any payment or other recovery (whether voluntary, involuntary, by application of
setoff or otherwise) on account of any Loan (other than pursuant to the terms of
Sections 2.9(c), 2.10(b), 4.1, 4.3, 4.4, 4.5 and 10.4) or participation in LC
Disbursements in excess of its pro rata share of payments

 

37

--------------------------------------------------------------------------------


 

then or therewith obtained by all Lenders, such Lender shall purchase from the
other Lenders such participations in Revolving Loans and participations in LC
Disbursements made by them as shall be necessary to cause such purchasing Lender
to share the excess payment or other recovery ratably with each of them;
provided, however, that if all or any portion of the excess payment or other
recovery is thereafter recovered from such purchasing Lender, the purchase shall
be rescinded and each Lender which has sold a participation to the purchasing
Lender shall repay to the purchasing Lender the purchase price to the ratable
extent of such recovery together with an amount equal to such selling Lender’s
ratable share (according to the proportion of (a) the amount of such selling
Lender’s required repayment to the purchasing Lender to (b) the total amount so
recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered. 
The Borrower agrees that any Lender so purchasing a participation from another
Lender pursuant to this Section may, to the fullest extent permitted by law,
exercise all its rights of payment with respect to such participation as fully
as if such Lender were the direct creditor of the Borrower in the amount of such
participation.  If under any applicable bankruptcy, insolvency or other similar
law, any Lender receives a secured claim in lieu of a set off to which this
Section applies, such Lender shall, to the extent practicable, exercise its
rights in respect of such secured claim in a manner consistent with the rights
of the Lenders entitled under this Section to share in the benefits of any
recovery on such secured claim.

 

SECTION 4.10              Replacement of Lender on Account of Increased Costs,
Eurodollar Lending Unlawful, Reserve Requirements, Taxes, Certain
Dissents, etc..  If (a) any Lender shall claim the inability to make or maintain
Eurodollar Borrowings pursuant to Section 4.1, (b) any Lender is owed increased
costs under Section 4.3 or Section 4.5, (c) any payment to any Lender by the
Borrower is subject to any withholding tax pursuant to Section 4.6, (d) any
Lender is owed any cost or expense pursuant to Section 4.7, (e) any Lender fails
to agree to extend the Maturity Date if the Required Lenders have agreed to do
so, (f) any Lender is a Defaulting Lender, or (g) in connection with any
proposed amendment, modification, waiver or consent with respect to the interest
or fees charged under the Agreement requiring consent of each Lender, the
consent of the Required Lenders shall have been obtained, but the consent of one
or more of the other Lenders whose consent is required shall not have been
obtained, then the Borrower shall have the right, if no Event of Default or
Default then exists, to replace such Lender with another bank or financial
institution provided that (i) if it is not a Lender or an Affiliate thereof,
such bank or financial institution shall be reasonably acceptable to the
Administrative Agent and the Issuing Banks and (ii) such bank or financial
institution shall unconditionally purchase, in accordance with Section 10.10
hereof, all of such Lender’s rights and obligations under this Agreement and the
other Loan Documents and the appropriate pro rata share of such Lender’s Loans,
LC Exposure, without recourse or expense to, or warranty by, such Lender being
replaced for a purchase price equal to the aggregate outstanding principal
amount of the Loans payable to such Lender, plus any accrued but unpaid interest
on such Loans, plus accrued but unpaid fees in respect of such Lender’s
Borrowings and such Lender’s Commitment hereunder to the date of such purchase
on a date therein specified.  The Borrower shall be obligated to pay,
simultaneously with such purchase and sale, the increased costs, amounts,
expenses and taxes under Sections 4.1, 4.2, 4.3, 4.5, 4.6, and 4.7, any amounts
payable under Section 4.4 and all other costs, fees and expenses payable to such
Lender hereunder and under the Loan Documents, to the date of such purchase as
well as all other Obligations due and payable to or for the benefit of such
Lender; provided, that if such bank or financial institution

 

38

--------------------------------------------------------------------------------


 

fails to purchase such rights and obligations, the Borrower shall continue to be
obligated to pay the increased costs, amounts, expenses and taxes under Sections
4.3, 4.5, 4.6, and 4.7 to such Lender.

 

SECTION 4.11              Maximum Interest.  It is the intention of the parties
hereto to conform strictly to applicable usury laws and, anything herein to the
contrary notwithstanding, the obligations of the Borrower to the Administrative
Agent and each Lender under this Agreement shall be subject to the limitation
that payments of interest shall not be required to the extent that receipt
thereof would be contrary to provisions of law applicable to the Administrative
Agent or such Lender limiting rates of interest which may be charged or
collected by the Administrative Agent or such Lender.  Accordingly, if the
transactions contemplated hereby would be usurious under applicable law
(including the Federal and state laws of the United States of America, or of any
other jurisdiction whose laws may be mandatorily applicable) with respect to the
Administrative Agent or a Lender then, in that event, notwithstanding anything
to the contrary in this Agreement, it is agreed as follows:  (a) the provisions
of this Section shall govern and control; (b) the aggregate of all consideration
which constitutes interest under applicable law that is contracted for, charged
or received under this Agreement, or under any of the other aforesaid agreements
or otherwise in connection with this Agreement by the Administrative Agent or
such Lender shall under no circumstances exceed the maximum amount of interest
allowed by applicable law (such maximum lawful interest rate, if any, with
respect to such Lender herein called the “Highest Lawful Rate”), and any excess
shall be credited to the Borrower by the Administrative Agent or such Lender
(or, if such consideration shall have been paid in full, such excess refunded to
the Borrower); (c) all sums paid, or agreed to be paid, to the Administrative
Agent or such Lender for the use, forbearance and detention of the Indebtedness
of the Borrower to the Administrative Agent or such Lender hereunder shall, to
the extent permitted by applicable law, be amortized, prorated, allocated and
spread throughout the full term of such Indebtedness until payment in full so
that the actual rate of interest is uniform throughout the full term thereof;
and (d) if at any time the interest provided pursuant to Section 4.1 together
with any other fees payable pursuant to this Agreement and the other Loan
Documents and deemed interest under applicable law, exceeds that amount which
would have accrued at the Highest Lawful Rate, the amount of interest and any
such fees to accrue to the Administrative Agent or such Lender pursuant to this
Agreement shall be limited, notwithstanding anything to the contrary in this
Agreement to that amount which would have accrued at the Highest Lawful Rate,
but any subsequent reductions, as applicable, shall not reduce the interest to
accrue to the Administrative Agent or such Lender pursuant to this Agreement
below the Highest Lawful Rate until the total amount of interest accrued
pursuant to this Agreement and such fees deemed to be interest equals the amount
of interest which would have accrued to the Administrative Agent or such Lender
if a varying rate per annum equal to the interest provided pursuant to
Section 3.2 had at all times been in effect, plus the amount of fees which would
have been received but for the effect of this Section.

 

ARTICLE V
CONDITIONS

 

SECTION 5.1                     Effective Date.  This Agreement and the
obligations of the Lenders to fund the initial Borrowing and of any Issuing Bank
to issue Letters of Credit hereunder shall become effective on the date on which
each of the conditions precedent set forth

 

39

--------------------------------------------------------------------------------


 

in this Section 5.1 are satisfied or waived in writing by the Administrative
Agent (with the consent of Required Lenders).

 

SECTION 5.1.1                                   Loan Documents.  The
Administrative Agent shall have received from each party hereto either (a) a
counterpart of this Agreement and each other required Loan Document signed on
behalf of such party or (b) written evidence satisfactory to the Administrative
Agent (which may include facsimile or portable document format (.pdf) or other
electronic communication transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement and each
required Loan Document.  In addition, the Administrative Agent shall have
received a Note for each Lender requesting its Loans and Commitments be
evidenced by a Note.

 

SECTION 5.1.2                                   Resolutions, etc.  The
Administrative Agent shall have received from the Borrower a certificate, dated
the Effective Date, of its Secretary or Assistant Secretary as to
(a) resolutions of its Board of Directors then in full force and effect
authorizing the execution, delivery and performance of this Agreement and each
other Loan Document to be executed by it; and (b) the incumbency and signatures
of its Authorized Officers, upon which certificate each Lender may conclusively
rely until it shall have received a further certificate of the Secretary of the
Borrower canceling or amending such prior certificate.

 

SECTION 5.1.3                                   Organic Documents, etc.  The
Administrative Agent shall have received from the Borrower a certificate, dated
the Effective Date, of an Authorized Officer certifying that attached thereto
are true, correct and complete copies of the Organic Documents of the Borrower,
together with all amendments thereto, and a certificate of good standing or
equivalent document as to the Borrower, certified by the appropriate
governmental officer in its jurisdiction of incorporation or formation, as well
as any other information required by Section 326 of the USA Patriot Act or
necessary for the Administrative Agent or any Lender to verify the identity of
the Borrower as required by Section 326 of the USA Patriot Act.

 

SECTION 5.1.4                                   Opinion of Counsel.  The
Administrative Agent shall have received favorable opinions, dated the Effective
Date and addressed to the Administrative Agent and all Lenders, from (a) the
general counsel to the Borrower, substantially in the form of
Exhibit 5.1.4(a) hereto, and (b) the Akin Gump Strauss Hauer & Feld LLP, counsel
to the Borrower, substantially in the form of Exhibit 5.1.4(b) hereto.

 

SECTION 5.1.5                                   Closing Fees, Expenses, etc. 
The Administrative Agent shall also have received for its own account, or for
the account of the Arrangers and each Lender, as the case may be, all fees,
costs and expenses due and payable pursuant to Section 10.3, if then invoiced,
together with all upfront fees due and payable pursuant to any fee letter or
other agreement between the Borrower and the Administrative Agent or any Lender.

 

SECTION 5.1.6                                   No Material Adverse Change; No
Default.  There shall have been no change constituting a Material Adverse Effect
in the consolidated financial or operating condition of the Borrower and its
consolidated Subsidiaries taken as a whole since June 30, 2015.  As of the
Effective Date, no Default or Event of Default shall have then occurred and be
continuing.

 

40

--------------------------------------------------------------------------------


 

SECTION 5.1.7                                   Termination of 2011 Credit
Agreement.  The Administrative Agent shall also have received (a) a written
payoff letter from the administrative agent thereunder in form and substance
satisfactory to the Administrative Agent providing for the termination of all
commitments and guarantees and payment of all amounts due under that certain
Credit Agreement, dated as of July 14, 2011 among the Borrower, the
Administrative Agent and others (including, for the avoidance of doubt, each
appendix thereto together with all loan documentation relating thereto) upon
payment thereof and (b) if applicable, a Borrowing Request providing for Loans
in the amount thereof to be paid to the account of such administrative agent.

 

SECTION 5.1.8                                   Release of Indenture
Guarantors.  The Administrative Agent shall have received a copy of the
certificate from the Borrower delivered to U.S. Bank National Association
evidencing that contemporaneously with the Closing Date, any guarantor, if any,
of the senior notes issued (x) under the Indenture dated as of April 5, 2012 by
and among the Borrower and U.S. Bank National Association (as amended,
supplemented or otherwise modified from time to time, the “2012 Indenture”) and
(y) under the Indenture dated as of June 4, 2014 (as amended, supplemented or
otherwise modified from time to time, the “2014 Indenture”) shall, in each case,
have been released and discharged in full from all of its obligations under its
Guarantees (as defined in, as applicable, the 2012 Indenture or the 2014
Indenture).

 

SECTION 5.1.9                                   Lien Searches.  The
Administrative Agent shall have received appropriate UCC search certificates
reflecting no prior Liens encumbering the Properties of the Borrower for each of
the following jurisdictions:  Delaware and Colorado and any other jurisdiction
requested by the Administrative Agent; other than those being assigned or
released on or prior to the Closing Date or Liens permitted by Section 7.2.2.

 

SECTION 5.1.10                            Financial Statements.  The Lenders
shall have received audited financial statements of the Borrower for the Fiscal
Year ended December 31, 2014 and unaudited financial statements of the Borrower
for the Fiscal Quarters ended March 31, 2015 and June 30, 2015.

 

SECTION 5.1.11                            Consents and Approvals.  All
governmental and third party approvals necessary or, in the reasonable opinion
of the Administrative Agent, advisable in connection with the financing and
transactions contemplated hereby, and the continuing operations of the Borrower
and its Subsidiaries shall have been obtained and be in full force and effect.

 

SECTION 5.1.12                            Notes.  The Administrative Agent shall
have received a duly executed Note, payable to each Lender that has requested a
Note, in the principal amount of its Commitment and dated as of the date hereof.

 

SECTION 5.1.13                            KYC.  The Lenders shall have received
at least three (3) business days prior to the Closing Date, to the extent
requested at least seven (7) days prior to the Closing Date, all documentation
and other information required by regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations, including the
USA Patriot Act.

 

41

--------------------------------------------------------------------------------


 

SECTION 5.1.14                            Other Documents.  Such other documents
as the Administrative Agent may have reasonably requested.

 

SECTION 5.2                     All Borrowings.  The obligation of each Lender
to fund any Borrowing (including the initial Borrowing) and of any Issuing Bank
to issue, amend, renew or extend any Letters of Credit hereunder (including any
initial Letter of Credit) shall be subject to the satisfaction of each of the
conditions precedent set forth in this Section.

 

SECTION 5.2.1                                   Compliance with Warranties, No
Default, etc.  Both before and after giving effect to any Borrowing, the
following statements shall be true and correct (a) the representations and
warranties set forth in Article VI (other than the representations contained in
Sections 6.6 and 6.7) shall be true and correct with the same effect as if then
made (unless stated to relate solely to an earlier date, in which case such
representations and warranties shall be true and correct as of such earlier
date); and (b) no Default or Event of Default shall have then occurred and be
continuing.

 

SECTION 5.2.2                                   Borrowing Request.  Each
Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall constitute a representation and warranty by the Borrower that on
the date of such Borrowing (both immediately before and after giving effect to
such Borrowing and the application of the proceeds thereof) the statements made
in Section 5.2.1 are true and correct.

 

ARTICLE VI
REPRESENTATIONS AND WARRANTIES

 

In order to induce the Lenders and the Administrative Agent to enter into this
Agreement and to make Loans hereunder and to participate in Letters of Credit
and to induce each Issuing Bank to issue Letters of Credit, the Borrower
represents and warrants unto the Administrative Agent and each Lender as set
forth in this Article VI.

 

SECTION 6.1                     Organization, etc. The Borrower and each of its
Subsidiaries is a corporation, partnership, limited partnership or limited
liability company validly organized and existing and in good standing under the
laws of the State of its incorporation, is duly qualified to do business and is
in good standing as a foreign entity in each jurisdiction where the nature of
its business requires such qualification, and has full power and authority and
holds all requisite governmental licenses, permits and other approvals to enter
into and perform its Obligations under this Agreement and each other Loan
Document to which it is a party and to conduct its business substantially as
currently conducted by it (except where the failure to be so qualified to do
business or be in good standing or to hold any such licenses, permits and other
approvals would not reasonably be expected to cause a Material Adverse Effect).

 

SECTION 6.2                     Due Authorization, Non-Contravention, etc.  The
execution, delivery and performance by the Borrower of this Agreement and each
other Loan Document executed or to be executed by it, and the Borrower’s
participation in any transaction contemplated herein are within the Borrower’s
powers, have been duly authorized by all necessary corporate action, and do not
(a) contravene the Borrower’s Organic Documents; (b) contravene any material
contractual restriction, law, governmental regulation or court decree

 

42

--------------------------------------------------------------------------------


 

or order, in each case binding on or affecting the Borrower; or (c) result in,
or require the creation or imposition of, any Lien on any of the Borrower’s
properties.

 

SECTION 6.3                     Government Approval, Regulation, etc.  No
authorization or approval or other action by, and no notice to or filing with,
any governmental authority or regulatory body or other Person is required for
the due execution, delivery or performance by the Borrower of this Agreement or
any other Loan Document to which it is a party, or for the Borrower’s
participation in any transaction contemplated herein, except as have been
obtained and remain in full force and effect.  Neither the Borrower nor any of
its Subsidiaries is or is “controlled” by an “investment company” within the
meaning of the Investment Company Act of 1940, as amended.

 

SECTION 6.4                     Validity; Enforceability, etc.  This Agreement
constitutes, and each other Loan Document executed by the Borrower will, on the
due execution and delivery thereof, constitute, the legal, valid and binding
obligations of the Borrower enforceable in accordance with their respective
terms except as (i) enforceability thereof may be limited by bankruptcy,
insolvency or similar laws affecting creditor’s rights generally and (ii) rights
of acceleration and the availability of equitable remedies may be limited by
equitable principles of general applicability.

 

SECTION 6.5                     Financial Information.  The balance sheets of
the Borrower and each of its consolidated Subsidiaries as at June 30, 2015 and
the related statements of earnings and cash flow, copies of which have been
furnished to the Administrative Agent and each Lender, have been prepared in
accordance with GAAP consistently applied, and present fairly the consolidated
financial condition of the corporations covered thereby as at the date thereof
and the results of their operations for the period then ended.

 

SECTION 6.6                     No Material Adverse Change.  As of the Effective
Date, since the date of the financial statements described in Section 6.5, there
has been no Material Adverse Effect.

 

SECTION 6.7                     Litigation, Labor Controversies, etc.  As of the
Effective Date, there is no pending or, to the knowledge of the Borrower,
threatened litigation, action, proceeding, or labor controversy affecting the
Borrower or any of its Subsidiaries, or any of their respective properties,
businesses, assets or revenues, which would reasonably be expected to cause a
Material Adverse Effect or which purports to affect the legality, validity or
enforceability of, and the rights and remedies of the Administrative Agent and
the Lenders under, this Agreement or any other Loan Document.

 

SECTION 6.8                     Subsidiaries.  Schedule 6.8 sets forth the name,
the identity or corporate structure and the ownership interest of each direct or
indirect Subsidiary as of the Effective Date.  As of the Effective Date, the
Borrower does not have any Subsidiaries other than the Subsidiaries identified
in Schedule 6.8.

 

SECTION 6.9                     Taxes.  The Borrower and each of its
Subsidiaries which is a member of the Borrower’s consolidated U.S. federal
income tax group has filed all federal tax returns and reports and all material
state tax returns and reports required by law to have been

 

43

--------------------------------------------------------------------------------


 

filed by it and has paid all taxes and governmental charges thereby shown to be
owing, except any such taxes or charges which are being diligently contested in
good faith by appropriate proceedings and for which adequate reserves in
accordance with GAAP shall have been set aside on its books except such returns
and taxes for jurisdictions other than the United States with respect to which
the failure to file and pay such taxes would not reasonably be expected to cause
a Material Adverse Effect.

 

SECTION 6.10              Pension and Welfare Plans.  During the
twelve-consecutive-month period prior to the date of the execution and delivery
of this Agreement and prior to the date of any Borrowing hereunder, no steps
have been taken to terminate any Pension Plan, and no contribution failure has
occurred with respect to any Pension Plan sufficient to give rise to a Lien
under Section 302(f) of ERISA, in either case which would reasonably be expected
to cause a Material Adverse Effect.  No condition exists or event or transaction
has occurred with respect to any Pension Plan which might result in the
incurrence by the Borrower or any member of the Controlled Group of any
liability, fine or penalty which would reasonably be expected to cause a
Material Adverse Effect.  As of the Effective Date, neither the Borrower nor any
member of the Controlled Group has any contingent liability with respect to any
post-retirement benefit under a Welfare Plan, other than liability for
continuation coverage described in Part 6 of Title I of ERISA.

 

SECTION 6.11              Environmental Warranties and Compliance.  The
liabilities and costs of the Borrower and its Subsidiaries related to compliance
with applicable Environmental Laws (as in effect on the date on which this
representation is made or deemed made) would not reasonably be expected to cause
a Material Adverse Effect.

 

SECTION 6.12              Regulation U.  None of the Borrower and its
Subsidiaries are engaged in the business of extending credit for the purpose of
purchasing or carrying Margin Stock, and no proceeds of any Loans will be used
for any purpose which would cause the Loans to be a “purpose credit” within the
meaning of Regulation U.

 

SECTION 6.13              Accuracy of Information.  No certificate, statement or
other information delivered herewith or hereto by or on behalf of the Borrower
in writing to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement or in connection with any transaction contemplated
hereby contains any untrue statement of a fact or omits to state any fact known
to the Borrower or its Subsidiaries necessary to make the statements contained
herein or therein not misleading as of the date made or deemed made, except to
the extent that any untrue statement or omission would not reasonably be
expected to cause a Material Adverse Effect; provided that, with respect to
projected information, the Borrower only represents that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time.

 

SECTION 6.14              Use of Proceeds.  The proceeds of each Borrowing shall
be used for the general corporate purposes of the Borrower and its Subsidiaries,
including corporate and asset acquisitions and repurchases of, and distributions
in respect of, capital stock of the Borrower.

 

44

--------------------------------------------------------------------------------


 

SECTION 6.15              Sanctions.  The Borrower has implemented and maintains
in effect policies and procedures designed to achieve compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents (acting in their capacity as such) with applicable Anti-Corruption
Laws and Sanctions.  The Borrower and each of its Subsidiaries is in compliance
with all applicable Anti-Corruption Laws and Sanctions.  None of (a) the
Borrower, any Subsidiary or to the knowledge of the Borrower or such Subsidiary
any of their respective directors or officers, or (b) to the knowledge of the
Borrower, any employee or agent of the Borrower or any Subsidiary (in each case,
acting in their capacity as such), is a Sanctioned Person.  No Borrowing or
Letter of Credit, use of proceeds or other transaction contemplated by this
Agreement will violate any Anti-Corruption Law or applicable Sanctions.  Neither
the making of the Loans nor the use of proceeds thereof will violate the USA
Patriot Act, the Trading with the Enemy Act, as amended, or any of the foreign
assets control regulations of the United States Treasury Department (31 C.F.R.,
Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating thereto or successor statute thereto.  The Borrower and its
Subsidiaries are in compliance in all material respects with the USA Patriot
Act.

 

ARTICLE VII
COVENANTS

 

SECTION 7.1                     Affirmative Covenants.  The Borrower agrees with
the Administrative Agent and each Lender that, until all Commitments have
terminated and all Obligations have been paid and performed in full and all
Letters of Credit shall have expired or terminated and all LC Disbursements
shall have been reimbursed, the Borrower will perform the obligations set forth
in this Section 7.1.

 

SECTION 7.1.1                                   Financial Information, Reports,
Notices, etc.  The Borrower will furnish, or will cause to be furnished, to each
Lender and the Administrative Agent copies of the following financial
statements, reports, notices and information:

 

(a)                                 as soon as available and in any event within
45 days after the end of each of the first three Fiscal Quarters of each Fiscal
Year of the Borrower, consolidated balance sheets of the Borrower and its
Subsidiaries as of the end of such Fiscal Quarter and consolidated statements of
earnings and cash flow of the Borrower and its Subsidiaries for such Fiscal
Quarter and for the period commencing at the end of the previous Fiscal Year and
ending with the end of such Fiscal Quarter, certified by the chief financial
Authorized Officer of the Borrower as having been prepared in accordance with
GAAP;

 

(b)                                 as soon as available and in any event within
75 days after the end of each Fiscal Year of the Borrower, a copy of the annual
audit report for such Fiscal Year for the Borrower and its Subsidiaries,
including therein consolidated balance sheets of the Borrower and its
Subsidiaries as of the end of such Fiscal Year and consolidated statements of
earnings and cash flow of the Borrower and its Subsidiaries for such Fiscal
Year, in each case certified (without any Impermissible Qualification) as having
been prepared in accordance with GAAP by independent public accountants of
recognized national standing;

 

(c)                                  as soon as available and in any event at
the time of each delivery of financial reports under subsections (a) and (b) of
this Section 7.1.1, a certificate, executed by the chief financial Authorized
Officer of the Borrower, showing (in reasonable detail and with appropriate
calculations and computations in all respects satisfactory to the Administrative
Agent) compliance with the financial covenants set forth in Section 7.2.3;

 

45

--------------------------------------------------------------------------------


 

(d)                                 promptly, and in any event within three
Business Days after an Authorized Officer of the Borrower or any of its
Subsidiaries becomes aware of the existence of the occurrence of each Default, a
statement of an Authorized Officer of the Borrower setting forth details of such
Default and the action which the Borrower has taken and proposes to take with
respect thereto;

 

(e)                                  promptly, and in any event within three
Business Days after an Authorized Officer of the Borrower or any of its
Subsidiaries becomes aware of (x) the occurrence of any adverse development with
respect to any litigation, action, proceeding, or labor controversy described in
Section 6.7 which would reasonably be expected to cause a Material Adverse
Effect, or (y) the commencement of any material labor controversy, litigation,
action, proceeding of the type described in Section 6.7 which would reasonably
be expected to cause a Material Adverse Effect, notice thereof and copies of all
documentation relating thereto requested by the Administrative Agent or any
Lender;

 

(f)                                   promptly after the sending or filing
thereof, copies of all reports and registration statements which the Borrower or
any of its Subsidiaries files with the SEC or any national securities exchange;

 

(g)                                  immediately upon becoming aware of the
institution of any steps by the Borrower or any other Person to terminate any
Pension Plan, or the failure to make a required contribution to any Pension Plan
if such failure is sufficient to give rise to a Lien under Section 302(f) of
ERISA, or the taking of any action with respect to a Pension Plan which could
result in the requirement that the Borrower furnish a bond or other security to
the PBGC or such Pension Plan, or the occurrence of any event with respect to
any Pension Plan which could result in the incurrence by the Borrower of any
liability, fine or penalty, or any increase in the contingent liability of the
Borrower with respect to any post-retirement Welfare Plan benefit which would
reasonably be expected to cause a Material Adverse Effect, notice thereof and
copies of all documentation relating thereto; and

 

(h)                                 such other information respecting the
condition or operations, financial or otherwise, of the Borrower or any of its
Subsidiaries as any Lender through the Administrative Agent may from time to
time reasonably request.

 

To the extent any documents which are required to be delivered pursuant to
Section 7.1.1 are included in materials otherwise filed with the SEC, such
documents may be delivered electronically and if so delivered, shall be deemed
to have been delivered on the date (i) on which the Borrower posts such
documents, or provides a link thereto on the Borrower’s website on the Internet
at the following website address: www.cimarex.com; or (ii) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that the Borrower shall deliver paper copies of
such documents to the Administrative Agent or any Lender that requests the
Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender. 
Notwithstanding anything contained herein, in every instance the Borrower shall
be required to provide portable document format (.pdf) or other electronic
communication copies of the compliance certificates required by

 

46

--------------------------------------------------------------------------------


 

Section 7.1.1 to the Administrative Agent.  Except for such compliance
certificates, the Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.

 

SECTION 7.1.2                                   Compliance with Laws, etc.  The
Borrower will, and will cause each of its Subsidiaries to, comply with all Laws,
such compliance to include, without limitation: (a) the maintenance and
preservation of its corporate existence and qualification as a foreign
corporation, (b) the payment, before the same become delinquent, of all taxes,
assessments and governmental charges imposed upon it or upon its property except
to the extent being diligently contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its books and (c) all Environmental Laws; except; in each
case, where the failure to so comply would not reasonably be expected to cause a
Material Adverse Effect. The Borrower will maintain in effect and enforce
policies and procedures designed to ensure compliance by the Borrower, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions. The Borrower shall, and shall
cause each Subsidiary to, provide such information and take such actions as are
reasonably requested by the Administrative Agent or any Lender to assist the
Administrative Agent and the Lenders in maintaining compliance with the USA
Patriot Act.

 

SECTION 7.1.3                                   Maintenance of Properties.  The
Borrower will, and will cause each of its Material Subsidiaries to, maintain,
preserve, protect and keep its properties in good repair, working order and
condition (ordinary wear and tear excepted), and make necessary and proper
repairs, renewals and replacements so that its business carried on in connection
therewith may be properly conducted at all times unless the Borrower determines
in good faith that the continued maintenance of any of its properties is no
longer economically desirable or unless failure to so preserve, maintain,
protect or keep its properties would not reasonably be expected to cause a
Material Adverse Effect.

 

SECTION 7.1.4                                   Insurance.  The Borrower will,
and will cause each of its Material Subsidiaries to, maintain or cause to be
maintained with responsible insurance companies insurance with respect to its
properties and business against such casualties and contingencies and of such
types and in such amounts as is customary in the case of similar businesses in
similar locations, subject to self insurance and deductibles as the Borrower
deems appropriate and subject in any event to such insurance being available on
commercially reasonably terms.

 

SECTION 7.1.5                                   Books and Records.  The Borrower
will, and will cause each of its Subsidiaries to, keep books and records which
accurately reflect, in accordance with GAAP, all of its business affairs and
transactions and permit the Administrative Agent or its representatives, at
reasonable times and intervals and upon reasonable prior notice to the Borrower,
to visit all of its offices, to discuss its financial matters with its officers
and employees and to examine any of its books or other corporate records;
provided, however, that prior notice to the Borrower shall not be required if an
Event of Default has occurred or is continuing.

 

SECTION 7.1.6                                   Conduct of Business.  The
Borrower will, and will cause each Material Subsidiary to, cause all material
properties and businesses to be regularly conducted, operated, maintained and
developed in a good and workmanlike manner, as would a

 

47

--------------------------------------------------------------------------------


 

prudent operator and in accordance with all applicable federal, state and local
laws, rules and regulations, except for any failure to so operate, maintain and
develop that would not reasonably be expected to cause a Material Adverse
Effect.

 

SECTION 7.2                     Negative Covenants.  The Borrower agrees with
the Administrative Agent and each Lender that, until all Commitments have
terminated and all Obligations have been paid and performed in full and all
Letters of Credit shall have expired or terminated and all LC Disbursements
shall have been reimbursed, the Borrower will perform the obligations set forth
in this Section 7.2.

 

SECTION 7.2.1                                   Business Activities.  The
Borrower will not, and will not permit any of its Subsidiaries to, engage in any
business activity if, as a result thereof, the Borrower and its Subsidiaries
taken as a whole would no longer be principally engaged in the business of oil,
gas and energy exploration, development, production, processing and marketing
and such activities as may be incidental or related thereto.

 

SECTION 7.2.2                                   Liens.  The Borrower will not,
and will not permit any of its Subsidiaries to, create, incur, assume or suffer
to exist any Lien upon any of its property, revenues or assets, whether now
owned or hereafter acquired, except:

 

(a)                                 Liens securing payment of the Obligations
granted pursuant to any Loan Document;

 

(b)                                 Liens for taxes, assessments or other
governmental charges or levies not at the time delinquent or thereafter payable
without penalty or being diligently contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its books;

 

(c)                                  Liens of carriers, warehousemen, mechanics,
materialmen and landlords incurred in the ordinary course of business for sums
not overdue more than 30 days or being diligently contested in good faith by
appropriate proceedings and for which adequate reserves in accordance with GAAP
shall have been set aside on its books;

 

(d)                                 Liens incurred in the ordinary course of
business in connection with workmen’s compensation, unemployment insurance or
other forms of governmental insurance or benefits, or to secure performance of
tenders or bids, statutory obligations, leases and contracts (other than for
borrowed money) entered into in the ordinary course of business or to secure
obligations on surety or appeal bonds;

 

(e)                                  judgment Liens in existence less than 30
days after the entry thereof or with respect to which execution has been stayed
or the payment of which is covered in full (subject to applicable self insurance
and deductibles) by insurance maintained with responsible insurance companies;

 

(f)                                   Liens in favor of the United States of
America or any state thereof or any department, agency, instrumentality or
political subdivision of any such jurisdiction to secure partial, progress,
advance or other payments pursuant to any contract or statute;

 

48

--------------------------------------------------------------------------------


 

(g)                                  Liens required by any contract or statute
in order to permit the Borrower or a Subsidiary to perform any contract or
subcontract made by it with or at the request of the United States of America,
any state or any department, agency or instrumentality or political subdivision
of either;

 

(h)                                 Liens which exist prior to the time of
acquisition upon any assets acquired by the Borrower or any Subsidiary
(including Liens on assets of any Person at the time of the acquisition of the
capital stock or assets of such Person or a merger with or consolidation with
such Person by the Borrower or a Subsidiary); provided that (i) the Lien shall
attach solely to the assets so acquired (or of the Person so acquired, merged or
consolidated), and (ii) in the case of Liens securing Indebtedness, the
aggregate principal amount of all Indebtedness of Subsidiaries secured by such
Liens shall be permitted by the limitations set forth in Section 7.2.4;

 

(i)                                     Liens securing Indebtedness owing by any
Subsidiary to another Subsidiary or to the Borrower;

 

(j)                                    Liens pursuant to partnership agreements,
oil, gas and/or mineral leases, farm-out agreements, division orders, contracts
for the processing of oil, gas and/or other hydrocarbons, unitization and
pooling declarations and agreements, operating agreements, development
agreements, area of mutual interest agreements and other agreements which are
customary in the oil, gas and other mineral exploration, development and
production business and in the business of processing of gas and gas condensate
production for the extraction of products therefrom;

 

(k)                                 Liens set forth on Schedule 7.2.2 which are
existing on the Effective Date;

 

(l)                                     Liens on debt of or equity interests in
a Person that is not a Subsidiary;

 

(m)                             Liens on cash and cash equivalents to secure
payment or performance under futures, forwards or Hedging Obligations, and other
obligations of a like nature, in each case in the ordinary course of business;

 

(n)                                 Liens securing Indebtedness of the Borrower
or its Subsidiaries incurred to finance the acquisition, construction, or
improvement, or capital lease of assets (including equipment); provided that
such Indebtedness when incurred shall not exceed the purchase price and costs,
as applicable, of acquisition, construction or improvement of the
asset(s) financed and all fees, costs and expenses relating thereto, including
attorney and legal, accounting, expert, and professional advisor fees and
expenses;

 

(o)                                 any extension, renewal or replacement (or
successive extensions, renewals or replacements), in whole or in part, of any
Lien referred to in the foregoing clauses of this Section or of any Indebtedness
secured thereby; provided that in the case of Liens securing Indebtedness, the
principal amount of Indebtedness secured thereby shall not exceed the principal
amount of Indebtedness so secured at the time of such extension, renewal or
replacement and that such extension, renewal or replacement Lien shall be
limited to all or part of substantially the same property or revenue subject of
the Lien extended, renewed or replaced (plus improvements on such property);

 

49

--------------------------------------------------------------------------------


 

(p)                                 Liens arising solely by virtue of any
statutory or common law provisions relating to banker’s Liens, rights of set-off
or similar rights and remedies as to deposit accounts or other funds maintained
with a depositary institution; provided that (i) such deposit account is not a
dedicated cash collateral account and is not subject to restrictions against
access by the Borrower in excess of those set forth by regulations promulgated
by the Federal Reserve Board or any other governmental authority performing a
substantially equivalent role; and (ii) such deposit account is not intended by
the Borrower or any Subsidiary to provide collateral to the depository
institution; and

 

(q)                                 Liens upon assets of the Borrower and its
Subsidiaries created after the date hereof not otherwise permitted by this
Section 7.2.2, provided that (i) the aggregate Indebtedness secured thereby and
incurred on or after the date hereof shall not exceed fifteen percent (15%) of
Consolidated Net Tangible Assets in the aggregate at any one time outstanding
and (ii) that such Liens do not encumber or attach to any equity interest in a
Subsidiary.

 

SECTION 7.2.3                                   Financial Covenant - Total Debt
to Capitalization.  The Borrower will not permit the Total Debt to
Capitalization Ratio, expressed as a percentage, to exceed 65% at any time.

 

SECTION 7.2.4                                   Subsidiary Indebtedness.  The
Borrower will not permit any of its Subsidiaries to contract, create, incur or
assume any Indebtedness for borrowed money, other than:

 

(a)                                 Indebtedness owing by a Subsidiary of the
Borrower to the Borrower or any Subsidiary of the Borrower;

 

(b)                                 purchase money Indebtedness to finance the
acquisition, construction, or improvement, or capital lease of assets (including
equipment); provided that such Indebtedness when incurred shall not exceed the
purchase price and costs, as applicable, of acquisition, construction or
improvement of the asset(s) financed and all fees, costs and expenses relating
thereto;

 

(c)                                  Indebtedness of a Subsidiary which exists
prior to the time of acquisition of such Subsidiary (including Indebtedness at
the time of the acquisition of the capital stock or assets of such Person or a
merger with or consolidation with such Person by the Borrower or a Subsidiary)
as long as such Indebtedness was not created in anticipation thereof;

 

(d)                                 Indebtedness (i) under unsecured overdraft
lines of credit or for working capital purposes in foreign countries with
financial institutions and (ii) arising from the honoring by a bank or other
person of a check, draft or similar instrument inadvertently drawing against
insufficient funds;

 

(e)                                  extensions, refinancing, renewals or
replacements (or successive extensions, refinancing, renewals, or replacements),
in whole or in part, of the Indebtedness permitted above which, in the case of
any such extension, refinancing, renewal or replacement, does not increase the
amount of the Indebtedness being extended, refinanced, renewed or replaced,
other than amounts incurred to pay the costs of such extension, refinancing,
renewal or replacement; and

 

50

--------------------------------------------------------------------------------


 

(f)                                   any other Indebtedness not otherwise
permitted by this Section 7.2.4 in a principal amount not to exceed fifteen
percent (15%) of Consolidated Net Tangible Assets in the aggregate at any one
time outstanding.

 

SECTION 7.2.5                                   Consolidation, Merger, etc.

 

(a)                                 The Borrower will not liquidate or dissolve,
nor consolidate with, or merge into or with, any other Person except (i) any
Subsidiary and (ii) so long as no Event of Default has occurred and is
continuing or would occur after giving effect thereto, any other Person, in
either case so long as the Borrower is the surviving entity.

 

(b)                                 The Borrower will not sell, transfer, lease
or otherwise dispose of (in one transaction or in a series of transactions) all
or substantially all of the assets of the Borrower and its Subsidiaries taken as
a whole to any “person” (as such term is used in Section 13(d) and 14(d) under
the Securities Exchange Act of 1934).

 

(c)                                  The Borrower will not change its
jurisdiction of organization to a jurisdiction outside the United States of
America.

 

SECTION 7.2.6                                   Restrictive Agreements.  The
Borrower will not and will not permit any of its Material Subsidiaries to enter
into any agreement prohibiting the ability of any Material Subsidiary to make
any payments, directly or indirectly, to the Borrower by way of dividends,
advances, repayments of loans or advances, reimbursements of management and
other intercompany charges, expenses and accruals or other returns on
investments, or any other agreement or arrangement which restricts the ability
of any such Material Subsidiary to make any payment, directly or indirectly, to
the Borrower, other than agreements or arrangements in respect of Indebtedness
of a Person which exist at the time such Person is merged or amalgamated with a
Subsidiary or existing at the time such Person becomes a Subsidiary, so long as
such Indebtedness was not created in anticipation thereof, and in respect of
Indebtedness secured by a Lien encumbering any assets acquired by a Subsidiary,
so long as such Indebtedness was not created in anticipation thereof, and
extensions, refinancings, renewals or replacements that would be permitted under
Section 7.2.4.

 

SECTION 7.2.7                                   Anti-Corruption Laws and
Sanctions.  The Borrower will not request any Borrowing or Letter of Credit, and
the Borrower shall not use, and shall procure that its Subsidiaries and its or
their respective directors, officers, employees and agents shall not use, the
proceeds of any Borrowing or Letter of Credit (A) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws,
(B) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Person known by the Borrower or such
Subsidiary, director, officer employee or agent to be a Sanctioned Person, or in
any Sanctioned Country, to the extent such activities, businesses or transaction
would be prohibited by Sanctions if conducted by a corporation incorporated in
the United States, or (C) in any manner that would result in the violation of
any Sanctions applicable to any party hereto.

 

51

--------------------------------------------------------------------------------


 

ARTICLE VIII
EVENTS OF DEFAULT

 

SECTION 8.1                     Listing of Events of Default.  Each of the
following events or occurrences described in this Section 8.1 shall constitute
an “Event of Default”.

 

SECTION 8.1.1                                   Non-Payment of Obligations.  The
Borrower shall default in the payment or prepayment when due of any principal of
any Loan or any reimbursement obligation in respect of any LC Disbursement, or
the Borrower shall default (and such default shall continue unremedied for a
period of five days) in the payment when due of any interest on any Loan, of any
fee hereunder or of any other Obligation.

 

SECTION 8.1.2                                   Breach of Warranty.  Any
representation or warranty of the Borrower made or deemed to be made hereunder
or in any other Loan Document executed by it or any certificates delivered
pursuant to Article V is or shall be incorrect in any material respect when made
or deemed made, in a manner that would have a Material Adverse Effect.

 

SECTION 8.1.3                                   Non-Performance of Certain
Covenants and Obligations.  The Borrower shall default in the due performance
and observance of any of its obligations under Sections 7.1.1(d), 7.2.2, 7.2.3,
7.2.4, 7.2.5, 7.2.6 or 7.2.7; provided that the imposition of any non-consensual
Lien that is not permitted to exist pursuant to Section 7.2.2 shall not be
deemed to constitute an Event of Default hereunder until thirty (30) days after
the date of such imposition.

 

SECTION 8.1.4                                   Non-Performance of Other
Covenants and Obligations.  The Borrower shall default in the due performance
and observance of any other provision contained herein (not constituting an
Event of Default under the preceding provisions of this Section 8.1) or any
other Loan Document executed by it, and such default shall continue unremedied
for a period of 30 days after notice thereof shall have been given to the
Borrower by the Administrative Agent.

 

SECTION 8.1.5                                   Default on Other Indebtedness. 
A default shall occur in the payment when due (subject to any applicable grace
period), whether by acceleration or otherwise, of any Indebtedness (other than
Indebtedness described in Section 8.1.1) of the Borrower or any of its Material
Subsidiaries, or of any reimbursement obligation in respect of letters of credit
for which the Borrower or any of its Material Subsidiaries is an account party,
in any case having a principal amount, individually or in the aggregate, in
excess of $50,000,000, or a default shall occur in the performance or observance
of any obligation or condition with respect to such Indebtedness or
reimbursement obligation if the effect of such default is to accelerate the
maturity of any such Indebtedness or reimbursement obligation or such default
shall continue unremedied for any applicable period of time sufficient to permit
the holder or holders of such Indebtedness or reimbursement obligation, or any
trustee or agent for such holders, to cause such Indebtedness to become due and
payable prior to its expressed maturity.

 

SECTION 8.1.6                                   Judgments.  Any judgment or
order for the payment of money in excess of $50,000,000 shall be rendered
against the Borrower or any of its Material

 

52

--------------------------------------------------------------------------------


 

Subsidiaries if such excess is not fully covered (except to the extent of any
self insurance and deductibles permitted under Section 7.1.4) by valid and
collectible insurance in respect thereof, the payment of which is not being
disputed or contested by the insurer or the insurers, and either (i) proper or
valid enforcement or levying proceedings shall have been commenced by any
creditor upon such judgment or order or (ii) such judgment or order shall
continue unsatisfied and unstayed for a period of thirty (30) consecutive days.

 

SECTION 8.1.7                                   Pension Plans.  Any of the
following events shall occur with respect to any Pension Plan (a) the
institution of any steps by the Borrower, any member of its Controlled Group or
any other Person to terminate a Pension Plan if, as a result of such
termination, the Borrower or any such member could be required to make a
contribution to such Pension Plan in excess of $50,000,000; or (b) a
contribution failure occurs with respect to any Pension Plan sufficient to give
rise to a Lien under Section 302(f) of ERISA to the extent such action would
reasonably be expected to cause a Material Adverse Effect.

 

SECTION 8.1.8                                   Change in Control.  Any Change
in Control shall occur.

 

SECTION 8.1.9                                   Bankruptcy, Insolvency, etc. 
The Borrower or any Material Subsidiary shall (a) become insolvent or generally
fail to pay, or admit in writing its inability or unwillingness to pay, debts as
they become due; (b) apply for, consent to, or acquiesce in, the appointment of
a trustee, receiver, sequestrator or other custodian for the Borrower or
Material Subsidiaries or any substantial portion of the property of any thereof,
or make a general assignment for the benefit of creditors; (c) in the absence of
such application, consent or acquiescence, permit or suffer to exist the
appointment of a trustee, receiver, sequestrator or other custodian for the
Borrower or any Material Subsidiary or for a substantial part of the property of
any thereof, and such trustee, receiver, sequestrator or other custodian shall
not be discharged within 60 days; provided that the Borrower and each Material
Subsidiary hereby expressly authorizes the Administrative Agent and each Lender
to appear in any court conducting any relevant proceeding during such 60-day
period to preserve, protect and defend their rights under the Loan Documents;
(d) permit or suffer to exist the commencement of any bankruptcy,
reorganization, debt arrangement or other case or proceeding under any
bankruptcy or insolvency law, or any dissolution, winding up or liquidation
proceeding, in respect of the Borrower or any Material Subsidiary, and, if any
such case or proceeding is not commenced by the Borrower or such Material
Subsidiary, such case or proceeding shall be consented to or acquiesced in by
the Borrower or such Material Subsidiary or shall result in the entry of an
order for relief or shall remain for 60 days undismissed; provided that the
Borrower and each Material Subsidiary hereby expressly authorizes the
Administrative Agent and each Lender to appear in any court conducting any such
case or proceeding during such 60-day period to preserve, protect and defend
their rights under the Loan Documents; or (e) take any corporate action
authorizing, or in furtherance of, any of the foregoing.

 

SECTION 8.2                     Action if Bankruptcy.  If any Event of Default
described in Section 8.1.9 shall occur with respect to the Borrower or any
Material Subsidiary, the Commitments (if not theretofore terminated) shall
automatically terminate and the outstanding principal amount of all outstanding
Borrowings and all other Obligations shall automatically be and become
immediately due and payable, without notice or demand.

 

53

--------------------------------------------------------------------------------


 

SECTION 8.3                     Action if Other Event of Default.  If any Event
of Default (other than any Event of Default described in Section 8.1.9 with
respect to the Borrower or any Material Subsidiary) shall occur for any reason,
whether voluntary or involuntary, and be continuing, the Administrative Agent,
upon the direction of the Required Lenders, shall by notice to the Borrower
declare all or any portion of the outstanding principal amount of the Borrowings
and other Obligations to be due and payable and/or the Commitments (if not
theretofore terminated) to be terminated, whereupon the full unpaid amount of
such Loans and other Obligations which shall be so declared due and payable
shall be and become immediately due and payable, without further notice, demand
or presentment, as the case may be, and/or the Commitments shall terminate.

 

ARTICLE IX
THE AGENTS

 

SECTION 9.1                     Actions.  Each Lender and each Issuing Bank
hereby appoints (i) JPMorgan Chase Bank, N.A., as the Administrative Agent under
this Agreement and each other Loan Document, (ii) Wells Fargo Bank, N.A., as
Syndication Agent under this Agreement and each other Loan Document, and
(iii) Compass Bank, Deutsche Bank Securities Inc. and MUFG Union Bank, N.A., as
Documentation Agents under this Agreement and each other Loan Document.  Each
Lender authorizes the Administrative Agent to act on behalf of such Lender under
this Agreement and each other Loan Document and, in the absence of other written
instructions from the Required Lenders received from time to time by the
Administrative Agent (with respect to which the Administrative Agent agrees that
it will comply, except as otherwise provided in this Section or as otherwise
advised by counsel), to exercise such powers hereunder and thereunder as are
specifically delegated to or required of the Administrative Agent by the terms
hereof and thereof, together with such powers as may be reasonably incidental
thereto.  Each Lender acknowledges that neither the Syndication Agent nor any of
the Documentation Agents have any duties or obligations under this Agreement or
any other Loan Document in connection with their capacity as either a
Syndication Agent or Documentation Agent, respectively.  Each Lender hereby
indemnifies (which indemnity shall survive any termination of this Agreement)
each of the Agents, pro rata according to such Lender’s Percentage, WHETHER OR
NOT RELATED TO ANY SINGULAR, JOINT OR CONCURRENT NEGLIGENCE OF THE AGENTS, from
and against any and all liabilities, obligations, losses, damages, claims, costs
or expenses of any kind or nature whatsoever which may at any time be imposed
on, incurred by, or asserted against, any Agent in any way relating to or
arising out of this Agreement and any other Loan Document, including reasonable
attorneys’ fees, and as to which such Agent is not reimbursed by the Borrower;
provided, however, that no Lender shall be liable for the payment of any portion
of such liabilities, obligations, losses, damages, claims, costs or expenses
which are determined by a court of competent jurisdiction in a final proceeding
to have resulted solely from such Agent’s gross negligence or willful
misconduct.  None of the Agents shall be required to take any action hereunder
or under any other Loan Document, or to prosecute or defend any suit in respect
of this Agreement or any other Loan Document, unless it is indemnified hereunder
to its satisfaction.  If any indemnity in favor of any Agent shall be or become
inadequate, in such Agent’s determination, as the case may be, such Agent may
call for additional indemnification from the Lenders and cease to do the acts
indemnified against hereunder until such additional indemnity is given. 
Notwithstanding any provision to the contrary contained elsewhere in this
Agreement or in any other Loan Document, none of the

 

54

--------------------------------------------------------------------------------


 

Agents shall have any duties or responsibilities, except as expressly set forth
herein, nor shall any of the Agents have or be deemed to have any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against any of the
Agents.

 

SECTION 9.2                     Funding Reliance, etc. Unless the Administrative
Agent shall have been notified by telephone, confirmed in writing, by any Lender
by 5:00 p.m., Central time, on the day prior to a Borrowing (except with respect
to a Borrowing comprised of Base Rate Loans, in which case notice shall be given
no later than 12:00 noon, Central time, on the date of the proposed Borrowing)
that such Lender will not make available the amount which would constitute its
Percentage of such Borrowing on the date specified therefor, the Administrative
Agent may assume that such Lender has made such amount available to the
Administrative Agent and, in reliance upon such assumption, make available to
the Borrower a corresponding amount.  If and to the extent that such Lender
shall not have made such amount available to the Administrative Agent, such
Lender and the Borrower severally agree to repay the Administrative Agent
forthwith on demand such corresponding amount together with interest thereon,
for each day from the date the Administrative Agent made such amount available
to the Borrower to the date such amount is repaid to the Administrative Agent,
at the Federal Funds Rate.

 

SECTION 9.3                     Exculpation.  None of the Agents and their
respective directors, officers, employees or agents shall be liable to any
Lender for any action taken or omitted to be taken by it under this Agreement or
any other Loan Document, or in connection herewith or therewith, except for its
own willful misconduct or gross negligence, nor responsible for any recitals or
warranties herein or therein, nor for the effectiveness, enforceability,
validity or due execution of this Agreement or any other Loan Document, nor to
make any inquiry respecting the performance by the Borrower of its obligations
hereunder or under any other Loan Document.  Any such inquiry which may be made
by any Agent shall not obligate it to make any further inquiry or to take any
action.  Each of the Agents shall be entitled to rely upon advice of counsel
concerning legal matters and upon any notice, consent, certificate, statement or
writing which such Agent believes to be genuine and to have been presented by a
proper Person.

 

SECTION 9.4                     Successor.  Any of the Agents may resign as such
at any time upon at least 30 days’ prior notice to the Borrower and all
Lenders.  If the Administrative Agent at any time shall resign, the Required
Lenders may, with the consent of the Borrower, appoint another Lender as the
successor Administrative Agent which shall thereupon become the Administrative
Agent hereunder; provided that the consent of the Borrower shall not be required
if an Event of Default has occurred and is continuing.  If no successor
Administrative Agent shall have been so appointed by the Required Lenders, and
shall have accepted such appointment, within 30 days after the retiring
Administrative Agent’s giving notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Banks,
appoint a successor Administrative Agent, which shall be one of the Lenders and
a commercial banking institution organized under the laws of the U.S. (or any
State thereof) or a U.S. branch or agency of a commercial banking institution,
in each case having an office or place of business in the State of New York and
having a combined capital and surplus of at least $500,000,000.  Upon the
acceptance of any appointment as the Administrative Agent hereunder by a
successor Administrative Agent, such successor Administrative Agent shall be
entitled to receive from the retiring Administrative Agent such documents of
transfer and assignment as

 

55

--------------------------------------------------------------------------------


 

such successor Administrative Agent may reasonably request, and shall thereupon
succeed to and become vested with all rights, powers, privileges and duties of
the retiring Administrative Agent, and the retiring Administrative Agent shall
be discharged from its duties and obligations under this Agreement.  After a
retiring Administrative Agent’s resignation hereunder as an Administrative
Agent, the provisions of this Article IX shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was the Administrative Agent
under this Agreement, and Section 10.4 (and, with respect to the Administrative
Agent, Section 10.3) shall continue to inure to its benefit.

 

SECTION 9.5                     Loans by the Agents.  Each of the Agents shall
have the same rights and powers with respect to the Loans made by it or any of
its Affiliates and may exercise the same as if it were not an Agent.  Each of
the Agents and its Affiliates may accept deposits from, lend money to, and
generally engage in any kind of business with the Borrower or any Subsidiary or
Affiliate of the Borrower as if it were not an Agent hereunder.

 

SECTION 9.6                     Credit Decisions.  Each Lender and Issuing Bank
acknowledges that it has made its own credit decision to extend its Commitments
hereunder (i) independently of each of the Agents, each other Lender and each
other Issuing Bank, and (ii) based on such Lender’s or Issuing Bank’s review of
the financial information of the Borrower, this Agreement, the other Loan
Documents (the terms and provisions of which being satisfactory to such Lender)
and such other documents, information and investigations as such Lender has
deemed appropriate.  Each Lender and Issuing Bank also acknowledges that it will
continue to make its own credit decisions as to exercising or not exercising
from time to time any rights and privileges available to it under this Agreement
or any other Loan Document (i) independently of each of the Agents, each other
Lender and each other Issuing Bank, and (ii) based on such other documents,
information and investigations as it shall deem appropriate at any time.

 

SECTION 9.7                     Copies, etc. The Administrative Agent shall give
prompt notice to each Lender of each notice or request required or permitted to
be given to the Administrative Agent by the Borrower pursuant to the terms of
this Agreement (unless concurrently delivered to the Lenders by the Borrower). 
The Administrative Agent will distribute to each Lender each document or
instrument received for its account and copies of all other communications
received by the Administrative Agent from the Borrower for distribution to the
Lenders by the Administrative Agent in accordance with the terms of this
Agreement.

 

ARTICLE X
MISCELLANEOUS PROVISIONS

 

SECTION 10.1              Waivers, Amendments, etc.  The provisions of this
Agreement and of each other Loan Document may from time to time be amended,
modified or waived, if such amendment, modification or waiver is in writing and
consented to by the Borrower and the Required Lenders; provided, however, that
no such amendment, modification or waiver which would: (a) modify any
requirement hereunder that any particular action be taken by all the Lenders or
by each Lender shall be effective unless consented to by each Lender; (b) modify
the first sentence of Section 4.8, modify Section 4.9 or this Section 10.1,
change the definition of “Required Lenders”, reduce any fees described in
Article III or elsewhere in any other Loan Document, or, except in the manner
set forth in

 

56

--------------------------------------------------------------------------------


 

Section 2.10, extend the Maturity Date, shall be made without the consent of
each Lender adversely affected thereby; (c) except in the manner set forth in
Section 2.10, extend the due date for, or reduce the amount of, any scheduled
repayment or prepayment of principal of or interest on any Loan or LC
Disbursement (or reduce the principal amount of or rate of interest on any Loan
or LC Disbursement) shall be made without the consent of the Lender which made
such Loan or is otherwise adversely affected thereby; (d) affect adversely the
interests, rights or obligations of any Agent as an Agent shall be made without
the consent of such Agent or (e) amend Section 2.11(c) to permit any Letter of
Credit to expire after the Maturity Date without the consent of the applicable
Issuing Bank; provided, further, that no such amendment, modification or waiver
which would either increase any Commitment, the Total Commitment or the
Percentage of any Lender, or modify the rights, duties or obligations of any
Agent or Issuing Bank, shall be effective without the consent of such Lender,
such Agent or such Issuing Bank, as applicable.  No failure or delay on the part
of the Administrative Agent, any Lender or any Issuing Bank in exercising any
power or right under this Agreement or any other Loan Document shall operate as
a waiver thereof; nor shall any single or partial exercise of any such power or
right preclude any other or further exercise thereof or the exercise of any
other power or right.  No notice to or demand on the Borrower in any case shall
entitle it to any notice or demand in similar or other circumstances.  No waiver
or approval by the Administrative Agent, any Lender or any Issuing Bank under
this Agreement or any other Loan Document shall, except as may be otherwise
stated in such waiver or approval, be applicable to subsequent transactions.  No
waiver or approval hereunder shall require any similar or dissimilar waiver or
approval thereafter to be granted hereunder.

 

SECTION 10.2              Notices.

 

(a)                                 Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile or portable document format (.pdf), as
follows:

 

(i)                                     if to the Borrower, to:

 

Cimarex Energy Co.

1700 Lincoln Street, Suite 3700

Denver, Colorado 80203

Attention:                           Sherri Nitta

Telephone No.: (303) 285-4915

Facsimile No.: (303) 285-0229

email: snitta@cimarex.com

 

(ii)                                if to the Administrative Agent, to:

 

JPMorgan Chase Bank

Wholesale Loan Operations,

10 S. Dearborn Avenue, Floor L2

Chicago, IL. 60616

Attention: LaDesiree Williams

 

57

--------------------------------------------------------------------------------


 

Telephone No.:  (312)-732-2007

Email: jpm.agency.cri@jpmorgan.com

 

With a copy to:

 

JPMorgan Chase Bank, N.A.

Global Oil & Gas Group

1125 17th Street, Floor 3

Denver, CO 80202

Attention:  Ryan Fuessel

Telephone No.:  (303) 244-3224

Facsimile No.:  (832) 487-1765

Email: ryan.fuessel@jpmorgan.com

 

(iii)                             if to the Syndication Agent, any Documentation
Agent, any Issuing Bank or any other Lender, to it at its address (or facsimile
number or email) provided to the Administrative Agent and the Borrower or as set
forth in its Administrative Questionnaire.

 

(b)                                 Notices and other communications to the
Lenders or any Issuing Bank hereunder may be delivered or furnished by
electronic communications pursuant to procedures approved by the Administrative
Agent; provided that the foregoing shall not apply to notices pursuant to
Article II unless otherwise agreed by the Administrative Agent and the
applicable Lender or Issuing Bank.  The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.

 

(c)                                  Any party hereto may change its address,
facsimile number or email for notices and other communications hereunder by
notice to the other parties hereto.  All notices and other communications given
to any party hereto in accordance with the provisions of this Agreement shall be
deemed to have been given on the date of receipt.

 

SECTION 10.3              Payment of Costs, Expenses and Taxes.  The Borrower
agrees to pay on demand all reasonable out-of-pocket costs and expenses of
(i) the Administrative Agent, the Syndication Agent and the Arrangers in
connection with the preparation, negotiation, execution, delivery, syndication
and administration of this Agreement and of each other Loan Document, including
schedules and exhibits, and any amendments, waivers, consents, supplements or
other modification to this Agreement or any other Loan Document, (ii) any
Issuing Bank in connection with the issuance, amendment, renewal or extension of
any Letter of Credit or any demand for payment thereunder and (iii) the
Administrative Agent, any Issuing Bank and the Lenders in connection with the
enforcement by the Lenders, any Issuing Bank or the Administrative Agent of, or
the protection of rights under, this Agreement and each other Loan Document. 
The Administrative Agent, the other Agents, the Arrangers, each Issuing Bank and
each Lender agree to the extent feasible, and to the extent a conflict of
interest does not exist in the reasonable opinion of the Administrative Agent,
the other Agents, the Arrangers, any Issuing Bank or any Lender, to use one law
firm in each jurisdiction in connection with the foregoing, to the extent they
seek reimbursement for the expenses thereof from the Borrower.

 

58

--------------------------------------------------------------------------------


 

Each Lender agrees to reimburse the Administrative Agent and each Issuing Bank
on demand for such Lender’s pro rata share (based upon its respective
Percentage) of any such costs or expenses not paid by the Borrower.  In
addition, the Borrower agrees to pay, and to save the Administrative Agent, the
other Agents, the Arrangers, any Issuing Bank and the Lenders harmless from all
liability for, any stamp or other taxes (other than Excluded Taxes) which may be
payable in connection with the execution or delivery of this Agreement, the
Borrowings hereunder, or of any other instruments or documents provided for
herein or delivered or to be delivered hereunder or in connection herewith.

 

SECTION 10.4              Indemnification; Waiver of Consequential Damages.  In
consideration of the execution and delivery of this Agreement by each Lender and
Issuing Bank and the extension of the Commitments, the Borrower hereby
indemnifies, exonerates and holds each Agent, the Arrangers, each Issuing Bank
and each Lender and each of their respective officers, directors, employees and
agents (collectively, the “Indemnified Parties”), WHETHER OR NOT RELATED TO ANY
NEGLIGENCE OF THE INDEMNIFIED PARTIES, free and harmless from and against any
and all actions, causes of action, suits, losses, costs, liabilities and
damages, and expenses incurred in connection therewith (irrespective of whether
any such Indemnified Party is a party to the action for which indemnification
hereunder is sought), whether brought by a third party or by the Borrower,
including reasonable attorneys’ fees and disbursements (collectively, the
“Indemnified Liabilities”), incurred by the Indemnified Parties or any of them
as a result of, or arising out of, or relating to any transaction financed or to
be financed in whole or in part, directly or indirectly, with the proceeds of
any Loan or Letter of Credit; the entering into and performance of this
Agreement and any other Loan Document by any of the Indemnified Parties; any
Loan or Letter of Credit or the use of the proceeds therefrom (including any
refusal by an Issuing Bank to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), any investigation, litigation
or proceeding related to any acquisition or proposed acquisition by the Borrower
or any of its Subsidiaries of all or any portion of the stock or assets of any
Person, whether or not such Agent, such Arranger, such Issuing Bank or such
Lender is party thereto; any investigation, litigation or proceeding related to
any environmental cleanup, audit, compliance or other matter relating to the
protection of the environment arising out of the ownership or operation of
property by the Borrower or any of its Subsidiaries or the Release by the
Borrower or any of its Subsidiaries of any Hazardous Material; or the presence
on or under, or the escape, seepage, leakage, spillage, discharge, emission,
discharging or releases from, any real property owned or operated by the
Borrower or any Subsidiary thereof of any Hazardous Material (including any
losses, liabilities, damages, injuries, costs, expenses or claims asserted or
arising under any Environmental Law), regardless of whether caused by, or within
the control of, the Borrower or such Subsidiary; provided that such indemnity
shall not, as to any Indemnified Party, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnified
Party or (y) result from a claim brought by the Borrower or any Subsidiary
against an Indemnified Party for breach in bad faith of such Indemnified Party’s
obligations hereunder or under any other Loan Document, if the Borrower or such
Subsidiary has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction.  If and to the extent
that the foregoing undertaking may be unenforceable for any reason, the Borrower
hereby agrees to make the

 

59

--------------------------------------------------------------------------------


 

maximum contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law.  This Section 10.4 shall
not apply with respect to Taxes other than any Taxes that represent losses,
claims, damages, etc. arising from any non-Tax claim.  TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, NO PARTY SHALL ASSERT, AND HEREBY WAIVES, ANY CLAIM
AGAINST ANY INDEMNIFIED PARTY, ON ANY THEORY OF LIABILITY, FOR
SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR
ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF, THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT, THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY, ANY LOAN OR LETTER OF CREDIT, OR THE USE OF THE PROCEEDS THEREOF.  NO
INDEMNIFIED PARTY SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY
UNINTENDED RECIPIENTS OF ANY INFORMATION OR OTHER MATERIALS DISTRIBUTED BY IT
THROUGH TELECOMMUNICATIONS, ELECTRONIC OR OTHER INFORMATION TRANSMISSION SYSTEMS
IN CONNECTION WITH THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY; PROVIDED SUCH INDEMNIFIED PARTY HAS
TAKEN AND MAINTAINS COMMERCIALLY REASONABLE EFFORTS AND CONTROLS TO SAFEGUARD
THE USE AND ACCESS OF SUCH MATERIAL AND INFORMATION.

 

SECTION 10.5              Survival.  The obligations of the Borrower under
Sections 4.3, 4.4, 4.5, 4.6, 10.3 and 10.4, and the obligations of the Lenders
under Section 9.1, shall in each case survive any termination of this Agreement,
the payment in full of all Obligations and the termination of all Commitments.

 

SECTION 10.6              Severability.  Any provision of this Agreement or any
other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such provision and such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions of this Agreement or such Loan Document or affecting the validity or
enforceability of such provision in any other jurisdiction.

 

SECTION 10.7              Headings.  The various headings of this Agreement and
of each other Loan Document are inserted for convenience only and shall not
affect the meaning or interpretation of this Agreement or such other Loan
Document or any provisions hereof or thereof.

 

SECTION 10.8              Governing Law.  THIS AGREEMENT AND EACH OTHER LOAN
DOCUMENT SHALL EACH BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE
INTERNAL LAWS OF THE STATE OF NEW YORK.

 

SECTION 10.9              Successors and Assigns.  This Agreement shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective successors and assigns (including any Affiliate of an Issuing Bank
that issues any Letter of Credit); provided, however, that: (a) the Borrower may
not assign or transfer its rights or obligations hereunder without the prior
written consent of the Administrative Agent and all Lenders; and (b) the rights
of sale, assignment and transfer of the Lenders are subject to Section 10.10.

 

60

--------------------------------------------------------------------------------


 

SECTION 10.10       Sale and Transfer of Loans and Commitments; Participations
in Loans and Commitments.  Each Lender may assign, or sell participations in,
its Loans and Commitments to one or more other Persons in accordance with this
Section.

 

SECTION 10.10.1                     Assignments.  Any Lender at any time may
assign and delegate:

 

(a)                                 with notice to (but without the consent of)
the Administrative Agent, any Issuing Banks and the Borrower, to any of its
Affiliates or to any other Lender, Lender Affiliate or Approved Fund (other than
(i) any Lender that is, at such time, a Defaulting Lender, (ii) any natural
Person (or a holding company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural Person), and (iii) for the
avoidance of doubt, the Borrower or any Affiliate of the Borrower; any such
permitted assignee and delegate, a “Section 10.10.1(a) Assignee”), and

 

(b)                                 with the written consent (which consent
shall not be unreasonably delayed or withheld) of the Administrative Agent, each
Issuing Bank and, if no Event of Default has occurred and is continuing, the
Borrower (such consent of the Borrower being deemed given if the Borrower does
not respond within five (5) Business Days of the Borrower’s receipt of written
notice of such assignment), to one or more commercial banks or other financial
institutions other than a Section 10.10.1(a) Assignee (each
Section 10.10.1(a) Assignee and each Person described in this clause (b) as
being the Person to whom such assignment and delegation is to be made, being
hereinafter referred to as an “Assignee Lender”),

 

all or any fraction of such Lender’s total Loans and Commitments pursuant to a
Lender Assignment Agreement executed by such Assignee Lender and such assigning
Lender (and, in the case of an Assignee Lender described in clause (b) of this
Section, the Borrower (if applicable), the Administrative Agent and each Issuing
Bank); provided that (i) such assignment and delegation shall be in a minimum
aggregate amount of $5,000,000 (or in a minimum amount of $1,000,000 in the case
of an assignment to an Approved Fund with respect to which such Approved Fund
plus the Lender or an Affiliate of such Lender who administers or manages such
Approved Fund plus other Approved Funds administered or managed by the such
Lender or an Affiliate of such Lender will then hold an amount of $5,000,000 or
more), (ii) any such Assignee Lender will comply, if applicable, with the
provisions of Section 4.6.5, and (iii) the Borrower and the Administrative Agent
shall be entitled to continue to deal solely and directly with such assigning
Lender in connection with the interests so assigned and delegated to an Assignee
Lender until (A) written notice of such assignment and delegation, together with
payment instructions, addresses and related information with respect to such
Assignee Lender, shall have been given to the Borrower and the Administrative
Agent by such Lender and such Assignee Lender, (B) such Assignee Lender shall
have executed and delivered to the Borrower and the Administrative Agent a
Lender Assignment Agreement, accepted by the Administrative Agent, (C) such
Assignee Lender shall have delivered to the Administrative Agent an
Administrative Questionnaire, and (D) the processing fees described below shall
have been paid.  For the purposes of this Section 10.10.1, the term “Approved
Fund” has the following meaning:

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in

 

61

--------------------------------------------------------------------------------


 

the ordinary course of its business and that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

 

From and after the date that the Administrative Agent accepts such Lender
Assignment Agreement, (x) the Assignee Lender thereunder shall be deemed
automatically to have become a party hereto and to the extent that rights and
obligations hereunder have been assigned and delegated to such Assignee Lender
in connection with such Lender Assignment Agreement, shall have the rights and
obligations of a Lender hereunder and under the other Loan Documents, and
(y) the assignor Lender, to the extent that rights and obligations hereunder
have been assigned and delegated by it in connection with such Lender Assignment
Agreement, shall be released from its obligations hereunder and under the other
Loan Documents; provided, that except to the extent otherwise expressly agreed
by the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.  Accrued interest on that part of the
predecessor Loans and Commitments, and accrued fees, shall be paid as provided
in the Lender Assignment Agreement.  Accrued interest on that part of the
predecessor Loans and Commitments shall be paid to the assignor Lender.  Accrued
interest and accrued fees shall be paid at the same time or times provided in
this Agreement.  Such assignor Lender or such Assignee Lender must also pay a
processing fee to the Administrative Agent upon delivery of any Lender
Assignment Agreement in the amount of $3,500.  Any attempted assignment and
delegation not made in accordance with this Section 10.10.1 shall be null and
void.

 

The Administrative Agent, acting solely for this purpose as a non-fiduciary
agent of the Borrower, shall maintain a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitments of, and principal amounts (and stated interest)
of the Loans owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”).  The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement.  The Register
shall be available for inspection by the Borrower and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

 

SECTION 10.10.2                     Participations.  Any Lender may at any time
sell to one or more commercial banks or other Persons (each of such commercial
banks and other Persons being herein called a “Participant”) participating
interests in any of the Loans, Commitments or other interests of such Lender
hereunder; provided, however, that (a) no participation contemplated in this
Section 10.10 shall relieve such Lender from its Commitments or its other
obligations hereunder or under any other Loan Document, (b) such Lender shall
remain solely responsible for the performance of its Commitments and such other
obligations, (c) the Borrower and the Administrative Agent shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement and each of the other Loan
Documents, (d) no Participant, unless such Participant is an Affiliate of such
Lender, or is itself a Lender, shall be entitled to require such Lender to take
or refrain from taking any action hereunder or under any other Loan Document,
except that such Lender may agree with any Participant that such Lender will
not, without such Participant’s consent, take any

 

62

--------------------------------------------------------------------------------


 

actions of the type described in clause (b) or (c) of Section 10.1, and (e) the
Borrower shall not be required to pay any amount under Section 4.6 that is
greater than the amount which it would have been required to pay had no
participating interest been sold.  The Borrower acknowledges and agrees that
each Participant, for purposes of Sections 4.3, 4.4, 4.5, 4.6, 4.7, 4.8, 4.9,
10.4 and 10.18, shall be considered a Lender; provided that this sentence shall
not obligate the Borrower to pay more under such Sections than it would be
obligated to pay had no such participation been granted. Each Lender that sells
a participation agrees, at the Borrower’s request and expense, to use reasonable
efforts to cooperate with the Borrower to effectuate the provisions of
Section 4.10 with respect to any Participant.  Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary. 
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

 

SECTION 10.10.3                     Pledge by Lender.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement to secure obligations of such Lender, including any pledge
or assignment to secure obligations to a Federal Reserve Bank or any other
central bank; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for such Lender as a party hereto.

 

SECTION 10.11       Other Transactions.  Nothing contained herein shall preclude
the Administrative Agent or any other Lender from engaging in any transaction,
in addition to those contemplated by this Agreement or any other Loan Document,
with the Borrower or any of its Affiliates in which the Borrower or such
Affiliate is not restricted hereby from engaging with any other Person.

 

SECTION 10.12       Confidentiality.  Each of the Agents, any Issuing Banks and
the Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over such Person or its Related Parties (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the

 

63

--------------------------------------------------------------------------------


 

exercise of any remedies hereunder or any suit, action or proceeding relating to
this Agreement or any other Loan Document or the enforcement of rights hereunder
or thereunder, (f) subject to an agreement containing provisions substantially
the same as those of this Section 10.12, to (i) any assignee of or Participant
in, or any prospective assignee of or Participant in, any of its rights or
obligations under this Agreement or (ii)  any actual or prospective counterparty
(or its advisors) to any swap or derivative transaction under which payments are
to be made by reference to the Borrower and its obligations, this Agreement or
payments hereunder, (g) with the consent of the Borrower or (h) to the extent
such Information (i) becomes publicly available other than as a result of a
breach of this Section 10.12 or (ii) becomes available to the Administrative
Agent, any Issuing Bank or any Lender on a non-confidential basis from a source
other than the Borrower.  In addition, the Administrative Agent and the Lenders
may disclose the existence of this Agreement and other information pertaining to
this Agreement routinely provided by arrangers to data service providers,
including league table providers, that serve the lending industry.  For the
purposes of this Section, “Information” means all information received from the
Borrower or any of its Affiliates relating to the Borrower and its Subsidiaries
or their business, other than any such information that is available to the
Administrative Agent, any Issuing Bank or any Lender on a non-confidential basis
prior to disclosure by the Borrower or any of its Affiliates; provided that, in
the case of information received from the Borrower or any of its Subsidiaries
after the date hereof, such information is clearly identified at the time of
delivery as confidential.  Any Person required to maintain the confidentiality
of Information as provided in this Section 10.12 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

SECTION 10.13       Forum Selection and Consent to Jurisdiction.  ANY LITIGATION
BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER VERBAL OR WRITTEN) OR ACTIONS OF THE ADMINISTRATIVE AGENT, THE LENDERS
OR THE BORROWER SHALL BE BROUGHT AND MAINTAINED EXCLUSIVELY IN THE COURTS OF THE
STATE NEW YORK SITTING IN THE BOROUGH OF MANHATTAN, NEW YORK CITY OR IN THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK.  THE
BORROWER, THE ADMINISTRATIVE AGENT, AND EACH LENDER HEREBY EXPRESSLY AND
IRREVOCABLY SUBMIT TO THE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK
SITTING IN THE BOROUGH OF MANHATTAN, NEW YORK CITY AND OF THE UNITED STATES
DISTRICT COURT FOR SOUTHERN DISTRICT OF NEW YORK FOR THE PURPOSE OF ANY SUCH
LITIGATION AS SET FORTH ABOVE AND IRREVOCABLY AGREE TO BE BOUND BY ANY JUDGMENT
RENDERED THEREBY IN CONNECTION WITH SUCH LITIGATION.  THE BORROWER, THE
ADMINISTRATIVE AGENT, AND EACH LENDER FURTHER IRREVOCABLY CONSENT TO THE SERVICE
OF PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR
WITHOUT THE STATE OF NEW YORK.  THE BORROWER, THE ADMINISTRATIVE AGENT, AND EACH
LENDER HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY LAW, ANY OBJECTION WHICH IT MAY HAVE OR HEREAFTER MAY HAVE TO THE LAYING OF
VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY
CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.  TO
THE EXTENT

 

64

--------------------------------------------------------------------------------


 

THAT THE BORROWER HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF
ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE,
ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH
RESPECT TO ITSELF OR ITS PROPERTY, THE BORROWER HEREBY IRREVOCABLY WAIVES SUCH
IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS.

 

SECTION 10.14       Waiver of Jury Trial.  THE ADMINISTRATIVE AGENT, THE LENDERS
AND THE BORROWER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY
RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER VERBAL OR WRITTEN) OR ACTIONS OF THE ADMINISTRATIVE AGENT, THE LENDERS
OR THE BORROWER.  THE BORROWER ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED FULL
AND SUFFICIENT CONSIDERATION FOR THIS PROVISION (AND EACH OTHER PROVISION OF
EACH OTHER LOAN DOCUMENT TO WHICH IT IS A PARTY) AND THAT THIS PROVISION IS A
MATERIAL INDUCEMENT FOR THE ADMINISTRATIVE AGENT AND THE LENDERS ENTERING INTO
THIS AGREEMENT AND EACH SUCH OTHER LOAN DOCUMENT.

 

SECTION 10.15       NO ORAL AGREEMENTS. THIS WRITTEN AGREEMENT AND THE OTHER
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO
THE SUBJECT MATTER HEREOF AND THEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

SECTION 10.16       No Adverse Interpretation of Other Agreements.  This Credit
Agreement may not be used to interpret another indenture, loan, security or debt
agreement of the Borrower or any Subsidiary thereof.  No such indenture, loan,
security or debt agreement may be used to interpret this Credit Agreement.

 

SECTION 10.17       No Fiduciary Duty.  Each of the Administrative Agent, the
Syndication Agent, the Documentation Agents, each Lender and their Affiliates
(collectively, solely for purposes of this paragraph, the “Lenders”), may have
economic interests that conflict with those of the Borrower.  The Borrower
agrees that nothing in the Loan Documents or otherwise will be deemed to create
an advisory, fiduciary or agency relationship or fiduciary or other similar duty
between the Lenders and the Borrower, its stockholders or its Affiliates.  The
Borrower acknowledges and agrees that (i) the transactions contemplated by the
Loan Documents are arm’s-length commercial transactions between the Lenders, on
the one hand, and the Borrower, on the other, (ii) in connection therewith and
with the process leading to such transaction each of the Lenders is acting
solely as a principal and not the agent or fiduciary of the Borrower, its
management, stockholders, creditors or any other person, (iii) no Lender has
assumed an advisory or fiduciary responsibility in favor of the Borrower with
respect to the transactions contemplated hereby or the process leading thereto
(irrespective of whether any

 

65

--------------------------------------------------------------------------------


 

Lender or any of its Affiliates has advised or is currently advising the
Borrower on other matters) or any other obligation to the Borrower except the
obligations expressly set forth in the Loan Documents and (iv) the Borrower has
consulted its own legal and financial advisors to the extent it deemed
appropriate.  The Borrower further acknowledges and agrees that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto.  The Borrower agrees that it will
not claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to the Borrower, in connection with
such transaction or the process leading thereto.

 

SECTION 10.18  Setoff.  If (a) an Event of Default shall have occurred and be
continuing and (b) the principal of the Loans has been accelerated, each Lender
is hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other obligations at
any time owing by such Lender to or for the credit or the account of the
Borrower against any of and all the obligations of the Borrower now or hereafter
existing under this Agreement held by such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement and although
such obligations may be unmatured; provided, that any Lender exercising any
right of set off shall provide promptly to the Borrower a statement describing
in reasonable detail the source and amount of any deposits or other obligations
owing by such Lender and the Obligations owing to such Lender as to which it
exercised such right of setoff; and provided, further, that  in the event that
any Defaulting Lender shall exercise such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.12 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the Issuing
Bank, and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff.  The rights of each Lender under this Section are in addition to
other rights and remedies (including other rights of setoff) which such Lender
may have.

 

[SIGNATURES BEGIN ON FOLLOWING PAGE]

 

66

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

 

 

CIMAREX ENERGY CO., as the Borrower

 

 

 

 

 

By:

/s/ G. Mark Burford

 

G. Mark Burford

 

Vice President and Chief Financial Officer

 

Signature Page

to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., individually as a Lender, as the Administrative Agent
and as an Issuing Bank

 

 

 

 

 

By:

/s/ David Morris

 

Name: David Morris

 

Title: Authorized Officer

 

Signature Page

to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, N.A., individually as a Lender, as the Syndication Agent and
as an Issuing Bank

 

 

 

 

 

By:

/s/ Tim Green

 

Name: Tim Green

 

Title: Director

 

Signature Page

to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

COMPASS BANK, individually as a Lender and as a Documentation Agent

 

 

 

 

 

By:

/s/ James Neblett

 

Name: James Neblett

 

Title: Vice President

 

Signature Page

to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH, individually as a Lender

 

 

 

 

 

By:

/s/ Michael Getz

 

Name: Michael Getz

 

Title: Vice President

 

 

 

 

 

By:

/s/ Michael Winters

 

Name: Michael Winters

 

Title: Vice President

 

Signature Page

to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

MUFG UNION BANK, N.A., individually as a Lender and as a Documentation Agent

 

 

 

 

 

By:

/s/ Brian Hawk

 

Name: Brian Hawk

 

Title: Assistant Vice President

 

Signature Page

to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BRANCH BANKING AND TRUST COMPANY, as a Lender

 

 

 

 

 

By:

/s/ Traci Bankston

 

Name: Traci Bankston

 

Title: Assistant Vice President

 

Signature Page

to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH, as a Lender

 

 

 

 

 

By:

/s/ Daria Mahoney

 

Name: Daria Mahoney

 

Title: Authorized Signatory

 

 

 

 

 

By:

/s/ William M. Reid

 

Name: William M. Reid

 

Title: Authorized Signatory

 

Signature Page

to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

ING CAPITAL LLC, as a Lender

 

 

 

 

 

By:

/s/ Charles Hall

 

Name: Charles Hall

 

Title: Managing Director

 

 

 

 

 

By:

/s/ Josh Strong

 

Name: Josh Strong

 

Title: Director

 

Signature Page

to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

By:

/s/ Nicholas T. Hanford

 

Name: Nicholas T. Hanford

 

Title: Vice President

 

Signature Page

to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BOKF, NA DBA BANK OF OKLAHOMA, as a Lender

 

 

 

 

 

By:

/s/ Michael M. Logan

 

Name: Michael M. Logan

 

Title: Senior Vice President

 

Signature Page

to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

By:

/s/ Sandra Aultman

 

Name: Sandra Aultman

 

Title: Managing Director

 

Signature Page

to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

SANTANDER BANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ Vaughn Buck

 

Name: Vaughn Buck

 

Title: Executive Vice President

 

 

 

 

 

By:

/s/ Puiki Lock

 

Name: Puiki Lock

 

Title: Vice President

 

Signature Page

to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NOVA SCOTIA, as a Lender

 

 

 

 

 

By:

/s/ Terry Donovan

 

Name: Terry Donovan

 

Title: Managing Director

 

Signature Page

to Credit Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

SCHEDULE OF COMMITMENTS

 

NAME OF LENDER

 

COMMITMENTS

 

JPMorgan Chase Bank, N.A.

 

$

100,000,000

 

Wells Fargo Bank, N.A.

 

$

100,000,000

 

Compass Bank

 

$

100,000,000

 

Deutsche Bank AG New York Branch

 

$

100,000,000

 

MUFG Union Bank, N.A.

 

$

100,000,000

 

Branch Banking and Trust Company

 

$

75,000,000

 

Canadian Imperial Bank of Commerce, New York Branch

 

$

75,000,000

 

ING Capital LLC

 

$

75,000,000

 

U.S. Bank National Association

 

$

75,000,000

 

BOKF, NA dba Bank of Oklahoma

 

$

50,000,000

 

PNC Bank, National Association

 

$

50,000,000

 

Santander Bank, N.A.

 

$

50,000,000

 

The Bank of Nova Scotia

 

$

50,000,000

 

TOTAL

 

$

1,000,000,000

 

 

--------------------------------------------------------------------------------